Exhibit 10.40

 

CONFIDENTIAL TREATMENT REQUESTED—REDACTED COPY

CONFIDENTIAL TREATMENT REQUESTED:  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED IS OMITTED AND NOTED WITH “***.”  AN UNREDACTED VERSION OF
THIS

DOCUMENT HAS BEEN SUBMITTED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION.

 


[G110621KI01I001.GIF]


MASTER AGREEMENT

BETWEEN

FIDELITY INFORMATION SERVICES, INC.

AND

AMERICAN MORTGAGE NETWORK, INC.

 

Agreement No.: 264-05M

 

GENERAL TERMS AND CONDITIONS

 

This Agreement is entered into as of May 10, 2005 (“Effective Date”), by and
between Fidelity Information Services, Inc., located at 601 Riverside Avenue,
Jacksonville, Florida 32204 (“Fidelity”) and American Mortgage Network, Inc.,
located at 10421 Wateridge Circle, Suite 250, San Diego, California 92121
(“Client”).

 

In consideration of the mutual benefits and obligations set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Fidelity and Client hereby agree as follows:

 

1.       DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the definitions
set forth below:

 

1.1                         “AAA” means the American Arbitration Association.

 

1.2        “Addendum” means an attachment to this Agreement identified as an
addendum and containing terms and conditions which are unique to a particular
Product or Service.

 

1.3        “Affiliate” means an entity which controls, is controlled by, or is
under common control with, a party to this Agreement, as represented by
ownership of a majority-in-interest of the voting stock (or other similar
ownership interest if not represented by stock) of another entity.

 

1.4        “Authorized Location(s)” means the physical location(s), as
identified in the applicable Addenda or Schedules, at which licenses and Access
Rights to Products and Services are granted pursuant to the terms of this
Agreement.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

1

--------------------------------------------------------------------------------


 

1.5        “Basic Professional Services” means initial environmental set up,
rule configuration and basic Installation, implementation, consultation and
training in connection with the Products and Services.

 

1.6        “Client’s Customer” means a third party which has a contractual
relationship with Client whereby Client performs Subservicing for such third
party.

 

1.7        “Client Confidential Information” means all information of a
non-public nature disclosed by Client to Fidelity during the term of this
Agreement.

 

1.8        “Competitor” means any person, firm or corporation engaged in the
business of developing, marketing or licensing software products or services
which are in competition with the software Products and Services provided by
Fidelity, or Fidelity’s parent, Affiliates or Subsidiaries.

 

1.9        “CPI-U Index” means the U.S. Department of Labor, Bureau of Labor
Statistics, Consumer Price Index, U.S. City Average, Non-Seasonally Adjusted,
for all Urban Consumers, All Items (‘82-’84 = 100).

 

1.10      “Defect Related” means a deficiency or a problem directly related to a
deficiency in the following programs or equipment, whereby such program or
equipment does not perform as designed, tested, and documented in the required
environment: (a) Passport, Director software programs (Fidelity generated code);
(b) Passport or Director server hardware at Fidelity’s facilities; (c) Fidelity
owned network components (lines, routers, modems); or (d) Fidelity defined
configuration settings or parameters.

 

1.11      “Dependent Addendum” means an Addendum which has, as a prerequisite
for and/or condition of, the continuation of its force and effect, any other
Addendum hereunder for Fidelity Products and Services as specifically required
in the applicable Dependent Addendum.

 

1.12      “Derivative Work(s)” means a copyrightable creation borne of and based
on any pre-existing computer code, programs, system, report, Documentation, or
any other existing item owned or developed by a party.

 

1.13      “Director” means a browser-enabled, thin client product consisting of
a series of computer workstation and server based programs delivered through the
Portal that has been developed or licensed by Fidelity to create a graphical
extension to the MSP System and provide a common platform for distributed
systems integration and directed workflow.

 

1.14      “Dispute Notice” shall have the meaning set forth in Section 18.3
(Binding Arbitration) hereof.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

2

--------------------------------------------------------------------------------


 

1.15      “Disputing Party” shall have the meaning set forth in Section 18.3
(Binding Arbitration) hereof.

 

1.16      “Documentation” means user guides and manuals, handbooks, training
materials and all other printed or electronic materials relating to or
describing the use of the Products and Services.

 

1.17      “Extended Term” shall have the meaning set forth in Section 3.2
(Extended Term) hereof.

 

1.18      “FDIC” means the Federal Deposit Insurance Corporation.

 

1.19      “Fidelity Confidential Information” means any and all Products and
Services including the Documentation, the Software, any nonpublic information
which pertains to Fidelity’s processes or business operations, and any other
information which Fidelity identifies to Client as confidential or proprietary,
which are the sole and exclusive property of Fidelity or are licensed by
Fidelity from third parties and constitute the valuable, proprietary products
and trade secrets of Fidelity or such third parties, as applicable, embodying
substantial creative efforts, ideas and expressions and are copyrighted under
United States law and treaty provision.

 

1.20      “Fidelity Optional Processing and Support Services Rates Schedule”
means that certain Schedule attached hereto as Exhibit A.

 

1.21      “FM Cycle” means a nightly batch cycle within the MSP System resulting
from end of day and go book transactions, as defined in the Documentation.  The
FM Cycle serves as a driver module that calls other programs to perform various
functions, which may include but are not limited to, processing data, performing
calculations, and printing reports.

 

1.22      “GLB Act” means the Gramm-Leach-Bliley Act (15 U.S.C. Section 6801, et
seq.) and the implementing regulations thereunder.

 

1.23      “Host” means any computer(s) utilized by Fidelity as a host provider
of system functionality for Products and Services.

 

1.24      “Installation” means Fidelity’s activities or processes necessary to
make the applicable Products and Services available for access or use by
Client.  Installation may include but is not limited to, setting up Fidelity’s
requisite hardware, software, and communications.  Installation does not include
activities or processes that are the responsibility of Client which may be
necessary for access or use of the Products and Services.

 

1.25      “Internet Service(s)” means Internet and intranet based programs
developed by Fidelity as well as the development, hosting, maintenance of and/or
customization of web sites on the Internet by Fidelity.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

3

--------------------------------------------------------------------------------


 

1.26      “MSP” means Fidelity’s mortgage servicing package.

 

1.27      “MSP System” means Fidelity’s mortgage servicing package system
consisting of the Software, Navigator™ and Fidelity RLS Training Fundamentals.

 

1.28      “Original Term” shall have the meaning set forth in Section 3.1
(Original Term) hereof.

 

1.29      “OTS” means the Office of Thrift Supervision.

 

1.30                  “Passport” means a browser-enabled, thin client product
consisting of a series of computer workstation and server based programs
delivered through the Portal that have been developed or licensed by Fidelity to
serve as a repository of data designed to enhance Fidelity’s client’s business
analysis and decision productivity.

 

1.31                  “Paternal Addendum” means an Addendum which is a
prerequisite for the existence and continuation of any other Addendum hereof.

 

1.32      “Portal” means Fidelity’s browser-enabled technology to support the
accessibility and delivery of various Products and Services.

 

1.33      “PowerCell” means Fidelity’s customer service support group that
provides operational, application and technical support for Fidelity’s clients.

 

1.34      “Principal Balance Loan(s)” means i) any loan on the MSP System which
has an outstanding balance showing with an active loan status; ii) any equity
line of credit loan which has a principal balance; iii) any equity line of
credit loan which has a zero balance at the end of a billing cycle due to
advances and payments being received which result in a zero balance; or iv) any
equity line of credit loan which has a zero balance because no drafts have been
made against such loan, but it is shown as an active loan on the MSP System.

 

1.35      “Process” or “Processing” means performance of loan servicing
activities including, but not limited to, escrow, customer service, investor
accounting, and default functions utilizing the MSP System to input, update, and
track loan data by executing a minimum of nineteen (19) FM Cycles per month.

 

1.36      “Products and Services” means individually or collectively, the
hardware, software, communications, systems, and services provided by Fidelity
and made available to Client hereunder.

 

1.37      “Releases” means maintenance releases of the software components of
particular Products and Services, other than MSP, which do not contain
additional functionality.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

4

--------------------------------------------------------------------------------


 

1.38      “Schedule” means a supplemental statement of details appended to an
Addendum issued pursuant to this Agreement.  Schedules may include but are not
limited to, information concerning the number of authorized User Access Rights
for Products and Services, costs and/or fees associated with Products and
Services, Authorized Locations, effective dates, and anniversary dates.

 

1.39      “Seat License(s)” means an individual workstation version of a
specified Product license accessible through a single user sign on ID at an
Authorized Location pursuant to the terms of this Agreement.

 

1.40      “Service Bureau Processing” means the process by which Client provides
data processing services to a third party and grants to such third party and its
employees use or access (beyond inquiry only access) to all or any part of the
MSP System or any or all of the Products and Services provided hereunder for the
purpose of performing loan servicing functions and related mortgage loan
activities.

 

1.41      “SLA” shall mean the service level agreement attached hereto as
Exhibit B.

 

1.42      “Software” means the series of computer programs developed by Fidelity
and currently employed to perform electronic data processing services for its
clients.

 

1.43      “SOW” means statements of work entered into by and between Fidelity
and Client in connection with SOW Services.

 

1.44      “SOW Services” means services which may include but are not limited
to, consulting, custom programming, data conversion, IP installation, project
management, product implementation, program modifications, and training, that
are listed in one or more SOW(s) executed by Client and Fidelity, which SOW(s)
are incorporated into and form a part of this Agreement.

 

1.45      “Subservicing” means the process by which Client and its employees
perform loan servicing functions or mortgage loan activities for or on behalf of
a third party who owns the servicing rights to the loans or the loan portfolio,
and such third party has either inquiry-only access or no access to any part of
the MSP System or the Products and Services provided hereunder.

 

1.46      “Subsidiary” means an entity which is controlled by a party to this
Agreement, as represented by ownership of a majority-in-interest of the voting
stock (or other similar ownership interest if not represented by stock) by such
party.

 

1.47      “Support” means Fidelity provided standard support consisting of
telephone or email support for issues pertaining to the functionality of the
Products and Services as they relate to the intended design including all Defect
Related issues.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

5

--------------------------------------------------------------------------------


 

1.48      “Third Party Product(s)” means all hardware, software, and
communications devices and services designated and/or required for support of
the Products and Services.

 

1.49      “Third Party Review” means the annual Statement on Auditing Standards
No. 70 review of Fidelity’s internal procedures and report prepared by its
Certified Public Accountants.

 

1.50      “Transferred Third Party Software” means any third party software for
which Fidelity has transferred to Client the applicable licenses and support.

 

1.51      “User Access Right” means a limited right to access and use Products
and Services through a single user sign on ID at an Authorized Location pursuant
to the terms of this Agreement.

 

1.52      “Versions” means updates to the software components of particular
Products and Services, other than MSP containing additional functionality.

 

2.                    TERMS AND CONDITIONS FOR PRODUCTS AND SERVICES

 

2.1                         General Terms and Conditions for Products and
Services.  This Agreement sets forth the terms and conditions for the provisions
by Fidelity to Client and Client Affiliates of the Products and Services during
the Term, as more fully described in the Addenda attached hereto.  Fidelity will
provide the Products and Services on its own and/or through one or more Fidelity
Affiliates and/or subcontractors.

 

2.2                         Addenda.  Each Addendum hereto is incorporated into
and forms a part of this Agreement.  All applicable terms, conditions,
responsibilities and delivery schedules which are unique to particular Products
or Services (as opposed to those which apply generally to all Products and
Services and which are set forth elsewhere in this Agreement and in the other
exhibits attached hereto) are identified in the Addenda.  The applicable
Products and Services specific terms, conditions, responsibilities and delivery
schedules shall govern the provision of such Products and Services.  Any new
terms, conditions, responsibilities or delivery schedules which may be
specifically applicable to particular Products and Services, as they are
negotiated through the course of business, shall be set forth in writing and
executed by the parties and added to this Agreement as an amendment.  Such
action shall not constitute a modification or change of any provision of the
Agreement or of any other provision of any other Addendum, unless expressly
stated in such written agreement.  Unless otherwise agreed to in writing by the
parties hereunder, the Products and Services to be rendered by Fidelity to
Client are limited to those Products and Services which are described in the
Agreement and the Addenda. 

 

3.                    TERM OF AGREEMENT

 

3.1                         Original Term.  This Agreement shall be effective on
the Effective Date and continue in full force and effect for sixty (60) full
calendar months from the commencement of the Processing of Client’s loans on
Fidelity’s MSP System (the “Original Term”).  Fidelity and

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

6

--------------------------------------------------------------------------------


 

Client agree to promptly confirm to each other in writing the date on which
conversion was completed and production commenced on the MSP System to clarify
the Original Term.

 

3.2                         Extended Term.  In the event Client and Fidelity
fail to execute a renewal of this Agreement at least sixty (60) days prior to
the expiration of the Original Term, this Agreement shall automatically renew
for an additional one (1) year extended term (the “Extended Term”) on the same
terms and conditions as the Original Term; provided, however, fees for such
Extended Term shall be increased by an amount not to exceed the percent increase
in the CPI-U Index between the annual averages of the most recently published
twelve (12) month period and the immediately preceding twelve (12) month period,
provided, however, in no event shall the percentage increase be less than three
percent (3%) or greater than seven percent (7%).  Unless agreed by Client and
Fidelity to the contrary, this Agreement shall terminate at the end of such
Extended Term.

 

4.       PRICING, INVOICING AND PAYMENT

 

4.1                         Pricing.  All pricing for Products and Services for
which Client has executed an Addendum shall be set forth in the applicable
Addendum or a Schedule attached thereto.  Client shall pay Fidelity for SOW
Services according to a schedule contained in the applicable SOW or, if no
schedule is provided, monthly as SOW Services are performed and invoiced by
Fidelity.  In addition, from time to time, Client may elect to use miscellaneous
products and services such as, but not limited to, data entry, printing,
microfiche, special computer usage for Easytrieve, consulting, etc.  These and
other optional or usage based services will be billed to Client in accordance
with Fidelity’ Optional Processing and Support Services Billing Rates Schedule,
a copy of which has been provided to Client.  Fidelity’s Optional Processing and
Support Services Billing Rates Schedule may be modified upon thirty (30) days
written notice to Client.

 

4.2                         Invoicing and Payment.  All fees due hereunder shall
be paid in U.S. Dollars and shall be due to Fidelity within thirty (30) days of
the date of the invoice.  Client shall pay an interest charge equal to the
lesser of the prime rate (as published in the Wall Street Journal) plus two
percent (2%) per annum or the highest rate allowed by law payable per month, or
portion thereof, on the unpaid balance of any amounts which are not paid in full
when due (including any amount under dispute as discussed below); provided
however, that in no event shall such interest charges exceed the maximum
interest rate allowed by law.  All payments due to Fidelity hereunder shall,
unless otherwise indicated, be mailed to Fidelity at its address listed in the
preamble of this Agreement.  In the event Client disputes any amounts due,
Client shall provide written notice of the amount of, and the reason for the
dispute.  Such disputed amounts shall then be subject to the Informal Dispute
Resolution provisions of Section 18.1.  All non-disputed items within the same
invoice remain due and payable as stated above.

 

4.3                         Taxes.  All charges and fees to be paid by Client
under this Agreement are exclusive of any applicable withholding, sales, use,
value added, excise, services or other tax which may be assessed on the
provision of the Products and Services, excluding taxes based on Fidelity’
income which shall be paid by Fidelity.  In the event that a sales, use, value
added, excise,

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

7

--------------------------------------------------------------------------------


 

services or other tax is assessed on the provision of any Products and Services
provided to Client under this Agreement, Client will pay directly, reimburse or
indemnify Fidelity for such taxes as well as any applicable interest, penalties
and other Fidelity fees and expenses.  Client shall, upon request by Fidelity,
pay the same either to Fidelity or to the appropriate taxing authority at any
time during or after the termination of this Agreement.  The parties will
cooperate with each other in determining the extent to which any tax is due and
owing under the circumstances, and shall provide and make available to each
other any withholding tax certificates, and other exemption certificates or
information reasonably requested by either party.

 

5.       OWNERSHIP, CONFIDENTIALITY AND NON-DISCLOSURE

 

5.1                         Fidelity Confidential Information.  Client
acknowledges that the Fidelity Confidential Information is the sole and
exclusive property of Fidelity.  Any writing or work of authorship, regardless
of medium, created or developed by Fidelity, Client or any third party in
connection with the Products and Services under this Agreement and any
contribution by Client or its employees to the enhancement or modification of
the Products and Services provided hereunder, including all copyright interests
therein, shall be not be considered “works for hire”, but shall be owned solely
and exclusively by Fidelity.  To the extent that any such works may be
considered works for hire under applicable law, Client agrees to assign and,
upon their creation, automatically assigns to Fidelity the ownership of all
copyright interests therein including, but not limited to, all software,
information, Internet Services, programs and documentation without the necessity
of any further consideration to Client.

 

5.1.1  Limited Use and Access.  To the extent any of the Products and Services
hereunder require rights to access and use, and the parties have executed the
appropriate Addendum or SOW associated with such Products and Services, Client
is hereby granted a nontransferable, non-assignable, nonexclusive right to
access and use such Products and Services for a term as stated in the applicable
Addendum, in object code format only, for its sole use and benefit and for the
sole purpose as stated in the applicable Addendum.  A right to access and use
Products and Services does not grant or assign to Client any legal or equitable
title or other right in Products and Services or any modifications of such
Products and Services.  Client will utilize Fidelity Confidential Information
only for data owned by Client, or data to which servicing rights, as applicable,
are owned by Client.  Client shall not provide, for profit or otherwise, access
to the Fidelity Confidential Information or any component thereof to any
Competitor.  Client will observe confidentiality regarding the Fidelity
Confidential Information including, without limitation, agreeing not to disclose
or otherwise permit any other person or entity access to, in any manner, the
Fidelity Confidential Information, except that such disclosure or access shall,
subject to the following provisions and the provisions of Section 5.1.2, be
permitted to an employee of Client requiring such access in the course of
employment, to a regulatory agency, or to Client’s Customer (provided Client’s
Customer is not a Competitor of Fidelity) or as required by a court of competent
jurisdiction. Client must ensure that all such employees and Client’s Customers
comply with the confidentiality provisions of this Agreement contained herein. 
Client may not make any copies, or similar versions of the Fidelity Confidential
Information without the prior written consent of Fidelity.  Except as provided
for in this Agreement, the Fidelity

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

8

--------------------------------------------------------------------------------


 

Confidential Information may not be subleased, sublicensed, franchised, sold,
offered for sale, outsourced, used to operate as a service bureau, encumbered or
otherwise disposed of by Client, either voluntarily or by operation of law,
without the prior written consent of Fidelity.

 

5.1.2  Subservicing.  Client may perform Subservicing; provided, however: a)
Client hereby represents and warrants that access by Client’s Customers to
Fidelity’s Confidential Information, the MSP System, Software and/or the
Products and Services will be limited to inquiry-only; b) Client agrees that
Client remains responsible for and shall pay to Fidelity all fees and charges
arising from, associated with or incurred as a result of Subservicing;
(c) Client’s Customers may not utilize any support provided hereunder including,
but not limited to, telephone assistance from PowerCell; (d) Client will include
in any agreements with Client’s Customers for Subservicing limitation of
liability, indemnity and confidentiality provisions substantially the same as
those set forth herein; (e) Fidelity’s liability for actual direct damages
incurred by Client for claims related to Subservicing shall be, in addition to
the provisions of Section 12 below, further limited to the lesser of the amount
of the actual direct monetary loss suffered by Client or the amount paid to
Fidelity for such loans which are the subject of Subservicing based upon the
lowest per loan price charged to Client over the six (6) months preceding the
date of the claim; and (f) Client’s Customers shall not be third party
beneficiaries of this Agreement.

 

5.1.3  Modifications and Derivative Works.  Client shall not change, alter or
modify, create derivative works, outsource, use the Fidelity Confidential
Information to operate as a service bureau, or translate, reverse assemble,
reverse engineer, reverse compile, disassemble or analyze or otherwise examine
for purposes of reverse engineering the Software or any other Fidelity
Confidential Information provided hereunder. Client acknowledges that any
modification, adaptation, translation, or derivative work by Fidelity (or by
Client in violation of this provision) and based on the Fidelity Confidential
Information shall be trade secrets and are the exclusive, confidential, and
proprietary property of Fidelity, and Client hereby transfers and assigns any
and all rights in and to any such modification, adaptation, translation, or
derivative work to Fidelity, including any copyrights thereto.  Client
acknowledges that Fidelity’s licensors shall be third party beneficiaries for
the purpose of protecting their respective property provided under this
Agreement.  Client shall provide prompt written notice to Fidelity if Client
knows of, or suspects, any such unauthorized access to, or use of the Fidelity
Confidential Information.  Client agrees not to remove any copyright, trademark
or other intellectual property notices or property tags from the Fidelity
Confidential Information.

 

5.1.4  Termination of Access.  Upon termination of this Agreement, and
expiration of any post termination assistance period, or any Addendum or SOW
hereto, Client’s access to the respective Fidelity Confidential Information
shall end immediately and Client agrees to return such Fidelity Confidential
Information in its possession, to destroy any and all copies made by Client, its
employees and/or Client’s Customers, and to certify to Fidelity in writing that
it has returned or destroyed the Fidelity Confidential Information.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

9

--------------------------------------------------------------------------------


 

5.2                         Client Confidential Information.  All Client
Confidential Information shall be used by Fidelity for the purposes of
administering and otherwise implementing the terms of this Agreement and
protected by Fidelity in accordance with the terms of this Section.  Client’s
Confidential Information shall also include all “non-public personal
information” as defined in Title V of the GLB Act, as the same may be amended
from time to time, that Fidelity received from or at the direction of Client and
that concerns any of Client’s “customers” and/or “consumers” (as defined in the
GLB Act).  Fidelity acknowledges that any Client Confidential Information being
stored or processed by Fidelity is and shall remain the property of Client and
will take all such reasonable measures as may be necessary to protect the
confidentiality of Client Confidential Information which comes into Fidelity’
possession, if any.  Fidelity further agrees to observe confidentiality
regarding the Client Confidential Information, including without limitation
agreeing not to disclose or otherwise permit any other person or entity access
to, in any manner, Client Confidential Information or any part thereof without
Client’s prior written consent, except that such disclosure or access shall be
permitted to an employee of Fidelity requiring such access in the course of
employment.  Fidelity shall not disclose or use Client Confidential Information
for any purposes other than to carry out the purposes for which Client disclosed
the data to Fidelity, or as permitted by this Agreement.  Notwithstanding the
foregoing, Client consents to the use by Fidelity of statistical data generated
by Client Confidential Information provided that such use shall not result in
the disclosure of Client Confidential Information which will directly or
indirectly identify Client or any specific individual.  At the request of
Client, and upon payment to Fidelity of all monies due under the terms of this
Agreement, Fidelity shall transfer any Client Confidential Information held by
Fidelity to Client.

 

5.3                         Security Standards.  To the extent Fidelity is in
possession of any Client Confidential Information in its provision of a Product
or Service hereunder, Fidelity has implemented certain security measures with
respect to such Product or Service designed to safeguard Client’s Confidential
Information.  Fidelity will use commercially reasonable efforts to adhere to
such additional security measures requested by Client with respect to Client’s
Confidential Information as may be reasonably requested by Client.  Client will
reimburse Fidelity if implementation of and/or adherence to such additional
security measures increases Fidelity’s costs of operation.

 

5.4                         Confidentiality of this Agreement.  Client and
Fidelity agree that the terms and conditions of this Agreement and the related
negotiations between Client and Fidelity with respect to this Agreement shall be
treated as confidential pursuant to this Section 5.  The parties also
acknowledge that this Agreement contains confidential information and agree to
limit distribution of this Agreement to those individuals with a need to know
the contents of this Agreement.  In no event may this Agreement be reproduced or
copies shown to any third parties (exclusive of contractors, subcontractors and
agents who have a need for it) without the prior written consent of the other
party, except as may be necessary by reason of legal, accounting, tax or
regulatory requirements, in which event Client and Fidelity agree to exercise
reasonable diligence in limiting such disclosure to the minimum necessary under
the particular circumstances.  The parties further agree to seek commercial
confidential status for this Agreement with any regulatory commission with which
this Agreement must be filed, to the extent such a designation can be secured.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

10

--------------------------------------------------------------------------------


 

In addition, each party agrees to give notice to the other party of any demands
to disclose or provide the confidential information received from the other or
any third party under lawful process prior to disclosing or furnishing
confidential information, and agrees to cooperate in seeking reasonable
protective arrangements requested by the other party.

 

5.5                         Exceptions to Confidentiality. The obligations of
this Section 5 shall not apply to any information, whether Fidelity Confidential
Information, Client Confidential Information or otherwise, which:

 

a)     is in the public domain at the time of disclosure, or thereafter enters
the public domain through no act or omission by the recipient hereunder or its
agents, employees or subcontractors; or

b)    is developed by the recipient hereunder independently of any confidential
information of the disclosing party hereunder or was in the recipient’s lawful
possession at the time of disclosure hereunder as shown by written records; or

c)     is disclosed to the recipient without obligation of confidentiality by a
third party with the right to do so; or

d)    is disclosed: (i) pursuant to a requirement or official request of a
governmental agency, a court or administrative subpoena or order, or any
applicable legislative or regulatory requirement; (ii) in defense of any claim
or cause of action asserted against such party or any of its Affiliates,
Subsidiaries, officers, directors, employees or agents; (iii) as otherwise
permitted by the GLB Act; (iv) as required by law or national stock exchange
rule; or (v) as otherwise permitted under this Agreement.

 

5.6                         Intellectual Property Notices.  Client agrees not to
remove any copyright, trademark or other intellectual property notices or
property tags from Products and Services provided hereunder.  Copyright notices
for Internet Services provided hereunder may contain a hyperlink to Fidelity’
web site.

 

6.       HARDWARE, SOFTWARE, COMMUNICATIONS AND BASIC PROFESSIONAL SERVICES

 

6.1        Client Hardware, Software and Communications.  Client shall be
responsible, at its own expense, for providing all Third Party Products,
including but not limited to, Third Party Products which are utilized as a part
of Client’s operating and/or network environment, as identified by Fidelity in
the specific Addenda as being required to access or effectively utilize the
Products and Services provided thereunder.  Fidelity will make available to
Client the specification requirements for Client’s Third Party Products to be
compatible with the Products and Services and Client assumes total
responsibility for ensuring such compatibility. Fidelity will provide Client
with notice of any upgrades to Client’s hardware or software required to
accommodate new Versions, Releases, or changes in any Products and Services. 
Client shall comply with such upgrade requirements within ninety (90) days from
such notice.  Client shall be

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

11

--------------------------------------------------------------------------------


 

responsible for providing maintenance and paying for any required upgrades on
all Client owned, leased or licensed hardware and software. In addition, Client
shall be responsible for continued maintenance, support and timely installation
of enhancements and upgrades to the Transferred Third Party Software as deemed
necessary by Fidelity to ensure compatibility with and provide optimum
functionality of the Products and Services.  Client shall also be responsible
for providing the communications and LAN interfaces to Client’s network required
to support the use and functions of the Products and Services as specifically
identified in any applicable SOW, as well as any hardware, software and
communications upgrades necessary for increased performance based on additional
user requirements.  Any problems or claims with these Third Party Products or
Transferred Third Party Software shall be the responsibility of the manufacturer
of such products, and Client shall seek recourse only against such manufacturer.

 

6.2                         Fidelity Hardware, Software and Communications.  In
the event that Fidelity owned or licensed hardware, software, or communications,
including application servers, are located at Client’s site, Client shall
prepare, or have prepared, the necessary facilities to house the hardware,
software, or communications devices and services, and take all reasonable steps
necessary to provide for their physical security.  Client shall reasonably
cooperate with Fidelity in the coordination and scheduling of installation,
maintenance, and upon termination, deinstallation of hardware, software, or
communications devices and services.  Fidelity reserves the right in its sole
discretion to relocate or replace the hardware, software, or communication
devices and services at any time upon reasonable notice to Client.  Client
understands that Fidelity servers are for Fidelity use only and shall not
install any Client owned or licensed software on the Fidelity server(s). 
Fidelity reserves the right to remove any hardware, software, files or data on
any Fidelity server.  Client further agrees not to use, access or attempt to
perform maintenance on any Fidelity server(s), for any reason unless authorized
in advance by Fidelity.

 

6.3                         Communication Devices.  Communication devices shall
be specified and ordered by Fidelity.  Such devices will be leased in Fidelity’
name or owned by Fidelity.  Fidelity, in turn, will bill Client for such devices
located in Client’s office(s). Should Client desire to terminate the
communication devices, Client shall give Fidelity not less than ninety (90) days
notice.  Fidelity shall charge Client and Client shall pay for the communication
devices located at Client’s site upon receipt of termination notice by one party
to the other, or upon immediate termination by Fidelity pursuant to the terms of
this Agreement.  Upon termination, and satisfaction of all contractual
obligations by Client under this Agreement, Fidelity will refund to Client the
amount paid for the communication devices provided Client has returned the
devices to Fidelity in good working condition, excepting normal wear and tear.

 

6.4                         Basic Professional Services.  In order for Client to
obtain access to certain Products and Services, Client shall contract with
Fidelity for Basic Professional Services.  Such Basic Professional Services
relate to use of the applicable Product and Service in conjunction with the
components of the MSP System which are certified for use with the applicable
Product and Service as of the date such Basic Professional Services are
required.  Basic Professional Services and the associated fees shall be set
forth in and further identified in one or more SOW to be mutually developed by
the parties.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

12

--------------------------------------------------------------------------------


 

7.       PROGRAM MODIFICATIONS

 

Client may request modifications to the report contents or Software by
submitting to Fidelity a program modification request form defining the desired
change.  Upon receipt of a program modification request from Client, Fidelity
will respond to Client with a feasibility study within thirty (30) days.  The
feasibility study will contain a high level cost and resources estimate broken
down by development methodology phases.  Upon Client’s approval of the
feasibility estimates, Fidelity and Client shall work in good faith to mutually
agree on a SOW fully describing the final product and the final fixed price. 
The SOW will include the cost of the programming definition, programming,
testing, installation and documentation.

 

8.                    ISSUANCE OF VERSIONS AND RELEASES

 

8.1                         Designation of Versions and Releases.  Updates to
the software component of Products and Services, other than MSP, will be stated
as Versions or Releases and will be identified by numeric designations.  Upon
receiving access to the software components of particular Products and Services,
the level of such software will be designated numerically where the first number
identifies the Version level and the second number identifies the Release level
of that Version.

 

Example:  Version 4.2 designates Version 4 with Release 2.

 

8.2                         Versions.  Fidelity may, from time to time and in
its sole discretion (and by means or media determined solely by Fidelity) issue
and install subsequent Versions.  Additional fees may be due in connection with
subsequent Versions which embody substantial additional functionality.

 

8.3                         Releases.  Fidelity may, from time to time and in
its sole discretion (and by means or media determined solely by Fidelity), issue
and install Releases to the existing supported Version of a particular Product
of Service as part of the right of access conveyed to Client.

 

8.4                         Support of Versions and Releases.  Client
acknowledges that as new Versions and/or Releases are made available, Fidelity
will grant access to and support only the most recent Version and Release.

 

9.       SUPPORT

 

9.1                         Support.  In accordance with the specifications set
forth in the Documentation, Fidelity will provide Support.  PowerCell will take
support requests on a wide range of problem situations, capturing descriptive
data, and offering resolution assistance for routine problems.  PowerCell, will
also serve as the escalation point for problems relating to sublicensed third
party software provided as part of a Product or Service.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

13

--------------------------------------------------------------------------------


 

9.2                         Issue Management.  Fidelity, via PowerCell, shall
respond to Client within the following timeframes on reported issues:

 

9.2.1           Severity Level 1 Issues.  Severity Level 1 issues are high
impact problems reported by Client where a critical system or major component is
down or unavailable with no workaround available.  Fidelity will acknowledge
receipt of Severity Level 1 issues within four (4) hours after being reported to
or detected by Fidelity, whichever is earlier.  Fidelity will provide updates to
Client on Severity Level 1 issues, either by telephone or electronic mail, at
mutually agreed upon times and, in any event, no less frequently than every four
(4) hours.

 

9.2.2           Severity Level 2 Issues.  Severity Level 2 issues are moderate
to high impact problems that must be resolved; however a workaround is available
until resolution is achieved.  Fidelity will acknowledge receipt of Severity
Level 2 issues within eight (8) business hours after being reported to or
detected by Fidelity, whichever is earlier.  Fidelity will provide updates to
Client on Severity Level 2 issues, either by telephone or electronic mail, at
mutually agreed upon times and, in any event, no less frequently than every
eight (8) business hours.

 

10.    DEFAULT

 

In the event either party: (a) defaults under the terms of this Agreement which
causes a material and adverse effect on the non-defaulting party, and fails to
cure the default within thirty (30) days after written notice of such default;
or (b) files a voluntary petition under any bankruptcy law, becomes insolvent,
makes an assignment for the benefit of its creditors, or has involuntary
bankruptcy proceedings commenced against it or a receiver appointed for all or
substantially all of its assets and such involuntary petition and receiver are
not dismissed within ninety (90) days of the filing or appointment, the
non-defaulting party may then immediately terminate the Addendum(s) relating to
the default and pursue subject to Section 12 (Limitation of Liability), any and
all other rights in law or equity that the non-defaulting party may have,
including but not limited to, invoking the provisions of Section 18 (Conflict
Resolution).

 

11.    TERMINATION

 

11.1                  Termination for Convenience.  Client may terminate this
Agreement, or any Addendum hereto, without cause by providing one-hundred eighty
(180) days prior written notice to Fidelity. In the event such early termination
by Client includes termination of the MSP Addendum, whether the required notice
is provided or not, Client shall, in addition to all other monies due and
payable to Fidelity, pay as liquidated damages a contract commitment amount
which shall be calculated as follows: a) the Minimum Monthly Principal Balance
Loan Billing Requirement as of the date of termination shall be multiplied by
the then applicable monthly rate per loan to determine the monthly minimum Basic
Processing Charges; and b) the monthly minimum Basic Processing Charges shall
then be multiplied by the number of months remaining in the Original Term or
then current Extended Term after the date of termination.  The contract
commitment amount can be summarized as follows:

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

14

--------------------------------------------------------------------------------


 

(Minimum Monthly Principal Balance Loan Billing Volume Requirement on the date
of termination * monthly rate per loan on the date of termination) * months
remaining in Original or Extended Term after termination date.

 

The parties acknowledge and agree that damages resulting from a claim under this
section are not readily ascertainable at this time, and the above amount of
liquidated damages are reasonable under the circumstances.

 

11.2      Reconfiguration of Client’s Network.  Upon termination of this
Agreement, or any Addendum or SOW hereunder, Client shall pay all costs,
including but not necessarily limited to, charges resulting from required
reconfiguration of Client’s network for any reason and at any time, any
applicable data center charges, travel, living, and out of pocket expenses of
Fidelity employees incurred with the deinstallation of any applicable Products
and Services.  All monies owing under this Agreement shall be paid in full prior
to any obligation by Fidelity to assist Client with the reconfiguration of
Client’s network.

 

11.3      Effect of Termination on Addenda.  The termination of an Addendum
pursuant to this Section shall have no effect on any other Addendum that may be
in force and effect as part of this Agreement except to the extent that the
terminated Addendum is a Paternal Addendum.  In the event that a Paternal
Addendum is terminated pursuant to this Section, Fidelity may, at its sole
discretion, terminate any applicable Dependent Addendum.  Termination of a
Dependent Addendum by Fidelity will not relieve Client of any obligations,
financial or otherwise with respect to the Dependent Addendum.  Obligations of
confidentiality, indemnification, as well as any other provisions intended to
survive termination of this Agreement or any Addendum hereto, shall upon
termination of this Agreement or any Addendum hereto, continue in full force and
effect and shall be binding upon Client and Fidelity following such termination.

 

12.    LIMITATION OF LIABILITY

 

12.1                  DIRECT DAMAGES.  EACH PARTY’S LIABILITY ON ANY CLAIM OR
LOSS ARISING OUT OF, OR CONNECTED WITH THIS AGREEMENT SHALL BE LIMITED TO THE
ACTUAL DIRECT DAMAGES INCURRED BY THE NONDEFAULTING PARTY, PROVIDED THAT IN EACH
SUCH INSTANCE, SUCH LIABILITY SHALL NOT EXCEED THE LESSER OF (1) THE AMOUNT OF
THE ACTUAL DIRECT MONETARY LOSS SUFFERED BY THE NONDEFAULTING PARTY OR (2) THE
AMOUNT PAID TO FIDELITY BY CLIENT OVER THE SIX (6) MONTHS PRECEDING THE DATE OF
THE CLAIM.  NEITHER PARTY’S AGGREGATE LIABILITY UNDER THIS AGREEMENT SHALL, IN
ANY EVENT, EXCEED THE TOTAL FEES PAID BY CLIENT TO FIDELITY FOR THE TWELVE (12)
MONTHS PRECEDING THE DATE OF THE CLAIM.  THE LIMITATIONS OF LIABILITY SET FORTH
IN THIS SECTION SHALL NOT APPLY TO:  (A) INDEMNITY OBLIGATIONS SET FORTH IN
SECTION 13 OF THIS AGREEMENT; OR (B) CLAIMS FOR BREACH OF CONFIDENTIALITY AND
NONDISCLOSURE SET FORTH IN SECTION 5 OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

15

--------------------------------------------------------------------------------


 

12.2                  UNAUTHORIZED MODIFICATION OR USE OF SOFTWARE.  FIDELITY
SHALL NOT BE RESPONSIBLE FOR ANY DAMAGES OR EXPENSES RESULTING FROM THE
MODIFICATION OR ALTERATION OF THE SOFTWARE OR SYSTEMS BY CLIENT, OR THE
UNAUTHORIZED USE OF THE SOFTWARE OR SYSTEMS, OR FROM THE UNINTENDED AND
UNFORESEEN RESULTS OBTAINED BY CLIENT RESULTING FROM SUCH USE.

 

12.3                  INDIRECT, SPECIAL, CONSEQUENTIAL OR THIRD PARTY DAMAGES.
IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INDIRECT, SPECIAL,
CONSEQUENTIAL OR THIRD PARTY DAMAGES OF ANY KIND INCLUDING, BUT NOT LIMITED TO
LOST PROFITS, LOSS OF GOODWILL OR BUSINESS INTERRUPTION, ARISING OUT OF THIS
AGREEMENT OR THE USE OF ANY EQUIPMENT, SOFTWARE, DOCUMENTATION OR SERVICE
PROVIDED UNDER THIS AGREEMENT.

 

12.4                  SCREEN SCRAPING OR SIMILAR TECHNOLOGY. EXCEPT WHERE
AUTHORIZED BY FIDELITY IN WRITING, FIDELITY SHALL NOT BE LIABLE TO CLIENT OR ANY
THIRD PARTY FOR ANY DAMAGES OR EXPENSES ARISING FROM THE USE OF SCREEN SCRAPING
OR SIMILAR TECHNOLOGY BY CLIENT OR ANY THIRD PARTY, INCLUDING DATA AGGREGATORS,
IN CONNECTION WITH THE PRODUCTS AND SERVICES HEREUNDER, OR THE UNINTENDED AND
UNFORESEEN RESULTS OBTAINED FROM THE USE OF SUCH TECHNOLOGY.

 

13.    INDEMNIFICATION

 

13.1                  Personal Injury and Property Damage.  Each party agrees to
indemnify, defend and hold harmless the other and its Affiliates and its and
their officers, directors, employees, advisors, representatives and agents from
and against any and all liabilities, losses, costs, damages and expenses
(including, without limitation, reasonable attorney’s fees) arising from or in
connection with the damage, loss (including, without limitation, theft) or
destruction of any real property or tangible personal property of any person or
injury or death to any persons resulting from the actions or inactions of any
employee, agent or subcontractor of the indemnifying party insofar as such
damage arises out of or in the course of fulfilling its obligations under this
Agreement and to the extent such damage is due to any negligence, misconduct,
breach of statutory duty, or failure of the indemnifying party, its employees,
agents or subcontractors to exercise their duties hereunder.  The foregoing
represents the sole and exclusive remedy of each party with regard to the matter
described in this Section 13.1.

 

13.2                  Infringement of Fidelity Software.  Fidelity agrees to
defend at its own expense, any claim or action brought by any third party
against Client or its Affiliates or any of its or their officers, directors,
employees, advisors, representatives or agent (each an “Indemnified Person”) for
actual or alleged infringement of any patent, copyright or other intellectual
property right (including, but not limited to, misappropriation of trade
secrets) based upon the Software or the Products and Services furnished
hereunder.  Fidelity further agrees to indemnify and hold each

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

16

--------------------------------------------------------------------------------


 

Indemnified Person harmless from and against any and all liabilities, losses,
costs, direct damages, and expenses (including, without limitation, reasonable
attorneys’ fees) associated with any such claim or action incurred by such
Indemnified Person.  Fidelity shall have the sole right to conduct and control
the defense of any such claim or action and all negotiations for its settlement
or compromise, unless otherwise mutually agreed to in writing between the
parties hereto; provided, however, that no settlement or compromise may include
any acknowledgement or admission of liability by, or the entry of any judgment
against, such Indemnified Person without such Indemnified Person’s consent,
which consent shall not be unreasonably delayed, conditioned or withheld. 
Fidelity agrees to give Client, and Client agrees to give Fidelity, as
appropriate, prompt written notice of any written threat, warning or notice of
any such claim or action against Fidelity or Client, as appropriate, or any
other user or any supplier of components of the Software covered hereunder,
which could have an adverse impact on Client’s use of same, provided Fidelity or
Client, as appropriate, knows of such claim or action.  If in any such suit so
defended, all or any part of the Software (or any component thereof) is held to
constitute an infringement or violation of any other party’s intellectual
property rights and is enjoined, or if in respect of any claim of infringement,
Fidelity deems it advisable to do so, Fidelity shall at its sole option take one
or more of the following actions at no additional cost to Client: (a) procure
the right to continue the use of the same without material interruption for
Client; (b) replace the same with non-infringing software that meets the same
specifications as the infringing software; or (c) modify said Fidelity Software
so as to be non-infringing, provided that the Software as modified meets the
same specifications as the infringing software.  The foregoing represents the
sole and exclusive remedy of Client with regard to any of the above
infringements or alleged infringements.

 

13.3                  Subservicing.  Client agrees to indemnify, defend and hold
Fidelity harmless from and against any and all liabilities, losses, costs,
damages, and expenses (including, without limitation, reasonable attorney’s
fees) arising from or in connection with:  (a) any breach of the confidentiality
provisions of this Agreement by any of Client’s Customers; or (b) misuse or
unauthorized use by any of Client’s Customers of the Software, Fidelity
Confidential Information or any Product or Service provided in connection with
this Agreement.

 

14.    PERIODIC REPORTS

 

Fidelity, annually, will provide to Client (and to the District Director of the
OTS or OCC, as applicable) at no charge one (1) copy, in such media as Fidelity
shall determine it its sole discretion, of the Third Party Review.

 

As of the Effective Date, Fidelity is a wholly owned subsidiary of a
public-traded company, Fidelity National Financial (“FNF”).  As a
publicly-traded company, FNF discloses its financial information pursuant to
United States securities laws and regulations.  That financial information
includes the financial statement segment reporting of Fidelity.  A copy of FNF’s
financial information is available at www.FNF.com or through the Securities and
Exchange Commission’s EDGAR website.  If at any time in the future, Fidelity’s
financial segment information is no longer publicly available, Fidelity agrees
to provide Client with such information.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

17

--------------------------------------------------------------------------------


 

15.    TIME OF PERFORMANCE AND INCREASED COSTS

 

Fidelity’s time of performance with respect to Products and Services performed
under this Agreement shall be extended, to the extent reasonably necessary, in
the event that (a) Client fails to submit data or materials in the prescribed
form or in accordance with the requirements of this Agreement; (b) Client fails
to perform on a timely basis or provide adequate resources to perform the tasks,
functions or other responsibilities of Client described in this Agreement, or
any applicable Addendum or SOW hereunder; (c) there occurs a Force Majeure
condition as contemplated in Section 23 which prevents timely performance;
(d) Client or any governmental agency authorized to regulated or supervise
Client makes any special request which affects Fidelity’ normal performance
schedule; (e) Client changes its priorities in a manner that adversely impacts
the performance of the Products and Services; or (f) any Client software does
not perform in accordance with its specifications and, in each case, the same is
necessary for Fidelity’ performance hereunder.  In addition, if any of the above
events occur, and such event will result in an increased cost to Fidelity for
providing the affected Products and Services, Fidelity shall so advise Client
and Client may either pay any and all of such increased costs to Fidelity or
relieve Fidelity of its responsibilities hereunder.

 

16.    ASSIGNMENT

 

Neither this Agreement, nor any rights, duties, or obligations of Client
hereunder may be assigned or delegated in whole or in part by Client, whether by
operation of law or otherwise, without the prior written consent of Fidelity,
which consent shall not be unreasonably withheld. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns.  Except where otherwise expressly agreed upon
in writing by Client and Fidelity, no assignment or delegation, in whole or in
part, shall release Client from any of its obligations pursuant to this
Agreement.  Neither the terms of this Agreement nor any performance hereunder
shall be construed to create any rights in any person other than the parties to
this Agreement.

 

17.             INSURANCE

 

Fidelity will maintain substantially the same insurance and insurance coverage
as set forth below throughout the term of this Agreement:

 

Type of Coverage

 

Limit

 

Minimum Insurer
Bests Rating

Commercial General Liability

 

$1,000,000 each occurrence
$2,000,000 Annual Aggregate

 

A - VIII

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

18

--------------------------------------------------------------------------------


 

Property Insurance

 

$100,000,000 Direct Damage & Business Interruption $5mm Accounts Receivable
$5mm Service Interruption
$1mm Transit & Fine Arts Various Other Sublimits

 

A - VIII

 

 

 

 

 

Workers’ Compensation

 

Coverage A - statutory Coverage B -
$1,000,000 each accident
$1,000,000 each employee-disease
$1,000,000 policy limit - disease

 

A - VIII

 

 

 

 

 

Data Processors Errors and Omissions

 

$10,000,000 Occurrence/Aggregate

 

A - VIII

 

 

 

 

 

Umbrella

 

$25,000,000

 

A - VIII

 

18.    CONFLICT RESOLUTION

 

18.1        Informal Dispute Resolution.

 

18.1.1 Notices. Fidelity and Client will notify each other within a commercially
reasonable timeframe and as promptly as possible regarding any conflicts arising
out of this Agreement or in the interpretation of the provisions of this
Agreement, or any dispute as to whether or not an event of default has
occurred.  Fidelity and Client will attempt to resolve all such conflicts as
promptly as possible and in good faith before initiating any causes of action
arising out of this Agreement.

 

18.1.2         Escrow Account.  If any dispute remains unresolved for any reason
after thirty (30) days following the initial written request for informal
dispute resolution, or such other period of time as mutually agreed to in
writing, then following such period, with respect to monetary disputes submitted
to informal dispute resolution, Client shall place such disputed payment amount
into an independent third party interest bearing escrow account within two
(2) business days and then the parties may continue informal dispute resolution
efforts.  The prevailing party (at either informal dispute resolution efforts or
binding arbitration) shall be entitled to the interest accrued on the monies
placed in escrow pursuant to this Section, for each such disputed payment
amount.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

19

--------------------------------------------------------------------------------


 


18.2     ESCALATION PROCEDURES.

 

18.2.1         Good Faith Efforts.  Each of the parties agrees to negotiate, in
good faith, any claim or dispute that has not been satisfactorily resolved
following the notice and resolution process described in Section 18.1.  To this
end, each party agrees to escalate any and all unresolved disputes or claims in
accordance with Section 18.2 before taking further action.

 

18.2.2         Escalation of Unresolved Disputes.  If the negotiations conducted
pursuant to Section 18.1 do not lead to resolution of the underlying dispute or
claim to the satisfaction of a party involved in such negotiations, then either
party may notify the other in writing that he/she desires to elevate the dispute
or claim to the President of the mortgage division of Fidelity and the Chief
Information Officer of Client for resolution.  Upon receipt by the other party
of such written notice, the dispute or claim shall be so elevated and the
President of Fidelity, Inc. and the Chief Information Officer of Client shall
negotiate in good faith and each use its reasonable best efforts to resolve such
dispute or claim.  The location, format, frequency, duration and conclusion of
these elevated discussions shall be left to the discretion of the
representatives involved.  Upon agreement, the representatives may utilize other
alternative dispute resolution procedures to assist in the negotiations. 
Discussions and correspondence among the representatives for purposes of these
negotiations shall be treated as confidential information developed for purposes
of settlement, exempt from discovery and production, which shall not be
admissible in subsequent proceedings between the parties.  Documents identified
in or provided with such communications, which are not prepared for purposes of
the negotiations, are not so exempted and may, if otherwise admissible, be
admitted in evidence in such subsequent proceeding.

 

18.3                  Binding Arbitration.  Fidelity and Client stipulate and
agree that if they are unable to resolve any controversy arising under this
Agreement following diligent and good faith attempts to resolve such controversy
under the informal dispute resolution process outlined in Sections 18.1 and
18.2, then such controversy, and any ancillary claims not so resolved and not so
subject, shall be submitted to binding arbitration at the election of either
party (the “Disputing Party”) pursuant to the following conditions:

 

18.3.1  Selection of Arbitrator.  The Disputing Party shall notify the AAA and
the other party in writing describing in reasonable detail the nature of the
dispute (the “Dispute Notice”), and shall request that AAA furnish to the
parties a list of five (5) possible arbitrators who shall be licensed to
practice law in the United States and shall have at least five (5) years of
experience in data processing matters.  Each party shall have fifteen (15) days
to reject two (2) of the proposed arbitrators.  If one (1) individual has not
been so rejected, he or she shall serve as arbitrator; if two (2) or more
individuals have not been so rejected, AAA shall select the arbitrator from
those individuals.

 

18.3.2  Conduct of Arbitration.  Arbitration will be conducted by the arbitrator
selected pursuant to Section 18.3.1 with respect to the dispute described in the
Dispute Notice and any other disputes related to this Agreement between the
parties to this Agreement (i)

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

20

--------------------------------------------------------------------------------


 

pending at the inception of such arbitration and not otherwise being arbitrated
under this Section 18.3; or (ii) arising during the pendency of such arbitration
in accordance with the rules of AAA, except as specifically provided otherwise
in this Section 18.3.  The arbitrator will allow reasonable discovery in the
forms permitted by the Federal Rules of Civil Procedure, to the extent
consistent with the purpose of the arbitration.  The arbitrator will have no
power or authority, under the rules of AAA or otherwise, to amend or disregard
any provision of this Section 18.3.  The arbitration hearing shall be limited to
not more than five (5) days, with each of Client and Fidelity being allocated
one-half of the time for the presentation of its case.  Unless otherwise agreed
to by the parties, an arbitration hearing shall be conducted on consecutive
business days.

 

18.3.3  Replacement of Arbitrator.  Should the arbitrator refuse or be unable to
proceed with arbitration proceedings as called for by this Section 18.3, such
arbitrator shall be replaced by an arbitrator selected from the other four
(4) arbitrators originally proposed by AAA and not rejected by the parties, if
any, or if there are no remaining proposed arbitrators who have not been
rejected, by repeating the process of selection described in Section 18.3.1
above.  If an arbitrator is replaced pursuant to this Section 18.3.3, then a
rehearing shall take place in accordance with the provisions of this
Section 18.3 and the rules of AAA.

 

18.3.4  Findings and Conclusions.  The arbitrator rendering judgment upon
disputes between parties to this Agreement as provided in this Section 18 shall,
after reaching judgment and award, prepare and distribute to the parties a
writing describing the findings of fact and conclusions of law relevant to such
judgment and award and containing an opinion setting forth the reasons for the
giving or denial of any award.  The arbitrator, at its discretion, may include
an award of reasonable attorney’s fees for the prevailing party in its final
judgment and award.

 

18.3.5  Place of Arbitration Hearings.  Arbitration hearings contemplated by
Section 18.3.2 shall be held in Jacksonville, Florida.  If Fidelity and Client
agree, arbitration hearings may be held in another location.

 

18.3.6  Time is of the Essence.  The arbitrator is instructed that time is of
the essence in the arbitration proceeding, and that the arbitrator shall have
the right and authority to issue monetary sanctions against either of the
parties if, upon a showing of good cause, the party is unreasonably delaying the
proceeding.  The arbitrator shall render his or her judgment or award within
fifteen (15) days following the conclusion of the arbitration proceeding. 
Recognizing the express desire of the parties for an expeditious means of
dispute resolution, the arbitrator shall limit or allow the parties to expand
the scope of discovery as may be reasonable under the circumstances.

 

18.4                  Injunctive Relief.  Notwithstanding the preceding dispute
resolution procedures, if Fidelity or Client makes a good faith determination
that a breach of the terms of this Agreement by the other party is such that the
damages to such party resulting therefrom will be so immediate or severe and
incapable of adequate redress after the fact, such party may seek a temporary
restraining order and/or other immediate injunctive relief.  If a party making
such a determination

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

21

--------------------------------------------------------------------------------


 

files a pleading with a court seeking such temporary restraining order or
immediate injunctive relief and such pleading is successfully challenged by the
other party to this Agreement, the party filing such pleading seeking a
temporary restraining order or immediate injunctive relief shall pay all of the
costs and attorneys’ fees of the party successfully challenging such pleading.

 

19.             USE OF NAME OR LOGO

 

Neither party may use the name or logo of the other party for advertising,
solicitation, promotion, or press releases without the prior written consent of
the other, which consent will not be unreasonably withheld.  Notwithstanding the
preceding sentence, the Client agrees that Fidelity may publish a press release
announcing the initial relationship between the parties within fifteen (15) days
of the Effective Date.  Fidelity shall give Client notice of any contents of
such press release and Client will review and provide comments, if any, within
two (2) business days.  In the absence of any comments or following
incorporation of Client’s comments, Fidelity may publish such press release. 
Nothing herein will prohibit either party from issuing or causing the
publication of any public announcement to the extent that such action is
required by applicable law or the rules of any generally recognized stock
exchange applicable to such party or its Affiliates, in which case the party
wishing to make such disclosure will, if practicable under the circumstances,
notify the other party of the proposed time of issuance of such public
announcement and consult with and allow the other party reasonable time to
comment.

 

20.    DISASTER RECOVERY

 

20.1                  Disaster Recovery Plan.  Fidelity will provide disaster
recovery services for its batch and online processing obligations to Client at a
dedicated facility which is equipped to handle Fidelity’s data center processing
in the event disaster recovery is needed.  Provided that Client is utilizing the
Fidelity telecommunication network, Fidelity agrees to provide data
communication access to the disaster recovery facility, including the necessary
communication devices (multiplexors, modems, channel extenders, etc.) to
facilitate such communication; otherwise, Client shall be responsible for
providing, and paying for, the necessary communication lines and devices. 
Throughout the term of this Agreement, Fidelity will maintain in effect
contracts and/or arrangements for disaster recovery, which are substantially
equivalent to those, which are currently in effect.

 

20.2                  Recovery Time.  Client acknowledges that disaster recovery
arrangements are designed to deal with circumstances, which are expected to
cause a substantial portion of the capabilities at Fidelity’s data center to be
unavailable for a period exceeding seventy-two (72) hours.  Should such an event
or situation occur, Fidelity shall execute its disaster recovery plan in a
timeframe and manner necessary to ensure the restoration of batch and on-line
processing service to Client within seventy-two (72) hours of service
interruption.

 

20.3                  Testing.  Fidelity will test its disaster recovery
capabilities at least once per calendar year.  Client is allowed to participate
in the disaster recovery test when deemed appropriate by Fidelity.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

22

--------------------------------------------------------------------------------


 

20.4                  Storage Of Data Files.  Fidelity will provide off-site
storage for Client’s data files so that they can be reconstructed in the event
of loss or destruction of Client’s processing files at Fidelity’s data center. 
Such off-site storage will be in accordance with the guidelines set forth in
Fidelity’s Third Party Review.

 

21.    REPRESENTATIONS AND WARRANTIES

 

21.1                  Client’s Representations and Warranties.  Client
represents and warrants that:

 

(a) Client is a validly formed and existing entity and in good standing under
the laws of the state of its formation;

 

(b) Client has all requisite power and authority to execute, deliver and perform
its obligations under this Agreement and the same have been duly authorized by
all necessary actions of Client; and

 

 (c) Client’s execution and performance of this Agreement will not constitute:
(i) a violation of any judgment, order or decree; (ii) a default under any
material contract by which it or they are bound; or (iii) an event that would,
with notice and/or lapse of time, constitute such a default.

 

21.2                  Fidelity’s Representations and Warranties.  Fidelity
represents and warrants to Client that:

 

(a) Fidelity is a validly formed and existing entity and in good standing under
the laws of the state of its formation;

 

(b) Fidelity has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement and the same have been duly
authorized by all necessary actions of Fidelity;

 (c) Fidelity’s execution and performance of this Agreement will not constitute:
(i) a violation of any judgment, order or decree; (ii) a default under any
material contract by which it or they are bound; or (iii) an event that would,
with notice and/or lapse of time, constitute such a default;

 

(d) Fidelity owns, is the authorized licensee of, or has the right to transfer
to Client, the Software provided hereunder; Fidelity has the legal right to
provide access to or license the Software to Client pursuant to this Agreement;
and

 

(e) to the best of its knowledge, the Software substantially conforms, in all
material respects, to the specifications set forth in the Documentation provided
that the Software is used by Client in accordance with the provisions of this
Agreement and any applicable Documentation.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

23

--------------------------------------------------------------------------------


 

21.3                  DISCLAIMER OF WARRANTIES. EXCEPT AS EXPRESSLY PROVIDED
ELSEWHERE HEREIN, FIDELITY AND ITS LICENSORS MAKE NO OTHER WARRANTY, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PRODUCTS AND SERVICES, SOFTWARE AND SYSTEMS,
INCLUDING BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY,
OWNERSHIP OR FITNESS FOR A PARTICULAR PURPOSE, AND SUCH IMPLIED WARRANTIES ARE
HEREBY EXPRESSLY AND SPECIFICALLY DISCLAIMED.  CLIENT ASSUMES TOTAL
RESPONSIBILITY FOR THE SELECTION OF THE SOFTWARE AND SYSTEMS TO ACHIEVE CLIENT’S
INTENDED RESULTS, AND FOR THE USE AND RESULTS OBTAINED FROM THE SOFTWARE AND/OR
SERVICES.  FIDELITY DOES NOT WARRANT THAT THE FUNCTIONS CONTAINED IN THE
SOFTWARE AND SYSTEMS WILL MEET CLIENT’S REQUIREMENTS.

 

22.             NON-SOLICITATION OF EMPLOYEES

 

Neither Client nor Fidelity will solicit the services of any employee of the
other party for the duration of this Agreement Term without first obtaining the
written consent of the other party.  Notwithstanding the foregoing, Client and
Fidelity understand and agree that the following shall not constitute
solicitation under this Section: (a) employment solicitations directed to the
general public at large, including without limitation newspaper, radio, internet
and television advertisements, and (b) an employment solicitation directed by a
party to an employee of the other party, and any related communications, that
occurs after a communication regarding employment that was initiated by the
employee.

 

23.    FORCE MAJEURE

 

Neither Fidelity nor Client shall be responsible to the other for delays and/or
failures in performance resulting from acts beyond their control.  Such acts
shall include but not be limited to acts of God, strikes, lockouts, riots, acts
of war, acts of terrorism, epidemics, governmental regulations superimposed
after the fact, fire, communication line failures, power failures, earthquakes,
or other disasters.  Notwithstanding the foregoing, takeovers (hostile or
otherwise), mergers, or acquisitions shall not be deemed force majeure events. 
In the event the ability of either party to perform its obligations under this
Agreement is prevented by a Force Majeure event, passage of any law or any other
similar force beyond the control of that party for a period of more than thirty
(30) days, then either party may terminate this Agreement or any portion of this
Agreement upon written notice to the other party. In the event the affected
party elects not to terminate this Agreement, Client and Fidelity will negotiate
a proration of monthly charges based on the affected Products and Services and
the period of time by which performance was prevented.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

24

--------------------------------------------------------------------------------


 

24.    MODIFICATION OF AGREEMENT

 

Neither this Agreement, nor any Addenda or SOWs hereunder may be modified or
amended except by a written document signed by the party against whom
enforcement is sought.

 

25.    WAIVER

 

The waiver of a breach of, or a default under, any term or condition of this
Agreement shall not be construed as a continuing waiver of any such term or
condition, nor shall a waiver of a breach of, or a default under, any term or
condition be construed as a waiver of any breach or default under any other term
or condition, or in any manner affect any other term or condition hereof.

 

26.    INDEPENDENT CONTRACTOR

 

Fidelity is an independent contractor, which has the sole right to supervise,
manage, control and direct its performance of services. The performance of
activities by either party under this Agreement shall not constitute either a
joint venture or partnership of the parties. This Agreement shall not be
construed to limit in any way the rights of the parties to pursue, independently
and in accordance with their respective management policies, any aspects of
their respective businesses and operations.

 

27.    SEVERABILITY OF PROVISIONS

 

The provisions of this Agreement are severable, and if any provision is
hereafter declared invalid or unenforceable by any court of competent
jurisdiction, such determination shall not affect the validity of any other
provision hereof.

 

28.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

The terms, provisions, representations, warranties and covenants contained in
Sections 5 (Ownership, Confidentiality and Non-Disclosure), 12 (Limitation of
Liability) and 13 (Indemnification) of this Agreement shall survive the delivery
and acceptance of those services to be delivered hereunder, the payment of any
fees or other charges hereunder, and the termination of this Agreement for any
reason.

 

29.    NOTICES

 

Whenever the giving of a written notice by Fidelity or Client is required by
this Agreement, such notice shall be given personally or sent by certified mail
or overnight courier, postage prepaid, addressed to the other party in care of a
designated officer and at the address listed in the preamble of this Agreement,
or at such other address as may be specified by Fidelity or Client in advance in
writing to the other, and shall be deemed to have been given on the date of
receipt by the other.  Written notice may also be made by facsimile or
electronic mail provided that within a reasonable amount of time subsequent to
transmitting the facsimile or electronic mail

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

25

--------------------------------------------------------------------------------


 

notification, an original written notice is delivered personally or sent by
certified mail or overnight courier, postage prepaid, addressed to the other
party in care of a designated officer and at the address showing in the preamble
of this Agreement, or at such other address as may be specified by Fidelity or
Client in advance in writing to the other.

 

30.             FURTHER ASSURANCES

 

The parties shall perform all acts and execute all supplementary instruments or
documents which may be necessary to carry out the intent of this Agreement.

 

31.             ORDER OF PRECEDENCE

 

The general terms and conditions set forth in this Agreement shall apply to all
Addenda, Schedules, SOWs and any other documents attached hereto.  To the extent
any of the provisions are found to be in conflict with other provisions in the
Agreement, the order of precedence of the documents is as follows: the
provisions of the Schedules shall take precedence respectively, followed by each
Addendum, then this Agreement’s General Terms and Conditions, and then any
applicable SOW respectively.

 

32.             GOVERNING LAW

 

This Agreement shall be considered as entered into in the State of Florida and
shall be governed by and construed in accordance with the laws of the State of
Florida.

 

33.    COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which is
deemed an original, but all of which together constitute one agreement.

 

34.    ENTIRE AGREEMENT

 

This Agreement constitutes the complete understanding of Fidelity and Client,
supercedes any prior oral or written communications, supercedes any requests for
proposals, terms sheets or letters of intent, and no representation other than
is contained herein or in any agreement referred to herein shall be binding on
either party.  No alteration, modification, or waiver of any provision hereof
shall be valid unless in writing and signed by the parties hereto.

 

35.             PERFORMANCE AUDITS

 

Fidelity will cooperate fully with Client or its auditors, internal or external,
upon reasonable prior notice, for the purpose of inspecting, examining, and
auditing the performance of the Services to be rendered by Fidelity to Client
hereunder (with the exception of any records, information or procedures which
are of a confidential nature with a third party or are addressed in Fidelity’s

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

26

--------------------------------------------------------------------------------


 

Third Party Review); provided, however, that any such inspection, examination
and/or audit shall take place only during normal business hours and in a manner
that will not disturb the ordinary transaction of Fidelity’s business.  Fidelity
reserves the right to charge Client on a time and materials basis for any
services reasonably required to be performed by Fidelity in connection
therewith.  Performance audits shall not be scheduled to occur during the fourth
quarter of any calendar year.  Client shall limit any performance audits to a
reasonable duration and limit the number of performance audits performed to one
(1) per calendar year.  Client and its representatives may be required to sign
Fidelity’s nondisclosure and confidentiality agreement in advance of performing
any audits.  Client will provide, and instruct its auditors, internal and
external, to provide Fidelity with a copy of that portion of each written report
containing comments concerning Fidelity or the Services performed by Fidelity
pursuant to this Agreement.  In no event may any representative of client or
auditor be a Competitor.

 

36.             COVENANT OF GOOD FAITH

 

Each party, in its respective dealings with the other party under or in
connection with this Agreement, shall act in good faith.

 

 

AMERICAN MORTGAGE NETWORK,

 

FIDELITY INFORMATION SERVICES,

 

INC.

 

INC.

 

 

 

 

 

By:

 

By:

 

 

 

 

 

Its

 

Its

 

 

 

 

 

 

 

 

 

Printed Name

 

Printed Name

 

 

 

 

 

 

 

 

 

Date

 

Date

 

“CLIENT”

 

“FIDELITY”

 

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED—REDACTED COPY

CONFIDENTIAL TREATMENT REQUESTED:  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED IS OMITTED AND NOTED WITH “***.”  AN UNREDACTED VERSION OF
THIS

DOCUMENT HAS BEEN SUBMITTED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION.

 

[g110621ki03i001.gif]

 

ADDENDUM 1

TO

MASTER AGREEMENT NO. 264-05M

BETWEEN

FIDELITY INFORMATION SERVICES, INC.

AND

AMERICAN MORTGAGE NETWORK, INC.

FOR

MORTGAGE SERVICING PACKAGE WITH ONLINE SERVICES

 

This Addendum 1 (“Addendum”) to the above referenced Master Agreement (the
“Agreement”) is entered into as of May 10, 2005 (“Addendum 1 Effective Date”),
by and between Fidelity Information Services, Inc. (“Fidelity”) and American
Mortgage Network, Inc. (“Client”).

 

1.                    DEFINITIONS

 

The definitions set forth in the Agreement, or any Addendum or Exhibit thereto,
are incorporated herein by reference as if fully stated herein.  The following
additional terms shall have the definitions set forth below:

 

1.1        “Daily Currency Information” shall mean Client’s loan information,
which is available to Passport and current as of the previous processing cycle.

 

1.2        “Fidelity RLS Training Fundamentals” shall mean Fidelity’s overview,
disk and computer based training products designed to support Client’s in-house
training efforts with respect to the MSP System, including such updates,
enhancements and modifications as Fidelity deems necessary.

 

1.3        “Month-end File” shall mean a file containing Time
Series Information.

 

1.4        “Navigator™” shall mean Fidelity’s electronic reference and
procedural library product.

 

1.5        “OEM” shall mean original equipment manufacturer.

 

1.6        “Online Services” or “Online System(s)” shall mean online access from
terminals located in Client’s office(s) through the CICS telecommunication
facility to information contained in Client’s mortgage master, history, and
certain utility files.

 

1.7        “Regular File” shall mean a file containing Daily Currency
Information.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

--------------------------------------------------------------------------------


 

1.8        “Time Series Information” shall mean a limited number of snapshots of
Client’s loan information, each as of a specific month-end period.

 

2.                    TERM

 

The term of this Addendum shall run simultaneously with the Original Term and
Extended Term, if applicable, of the Agreement.

 

3.                    MSP REMOTE PROCESSING CHARGES AND SERVICES

 

3.1        Basic Processing Charges.  In consideration for Processing data and
Client’s use of the MSP System, Client shall be charged and shall pay to
Fidelity Basic Processing Charges per month equal to the monthly rate per loan
set forth in the following table times the number of loans processed on the MSP
System for that month, but in no event less than the Minimum Monthly Principal
Balance Loan Billing Volume Requirement set forth below:

 

2005 Monthly Basic Processing Charges Per Principal Balance Loan

 

***

 

 

The above charges cover regular daily (five (5) days per week), monthly and
normal year-end Processing cycles.  In addition, in no event shall Client shall
Process less than the Minimum Monthly Principal Balance Loan Processing Volume
Requirement set forth in the table below:

 

Minimum Monthly Principal Balance Loan Billing Volume Requirement

 

***

 

Minimum Monthly Principal Balance Loan Processing Volume Requirement

 

***

 

 

Notwithstanding the foregoing, Fidelity understands and agrees that Client is
entering into the Agreement to initially Process less than the Minimum Monthly
Principal Balance Loan Processing Volume Requirement set forth above.  As a
result, the Minimum Monthly Principal Balance Loan Processing Volume Requirement
shall not apply to Client until Client actually Processes that minimum number of
loans on the MSP System in one month.  Once Client Processes loans greater than
or equal to the Minimum Monthly Principal Balance Loan Processing Volume
Requirement in any month, the Minimum Monthly Principal Balance Loan Processing
Volume Requirement shall apply and Client shall be obligated to Process at least
that number of loans each month thereafter.

 

3.2        For the fees described above, in addition to Processing, Client shall
be entitled to use the Products and Services listed below:

 

a)              MSP telephone support, enhancement videos (if applicable), and
all shared standard MSP enhancements added to the MSP System during the Original
Term or any Extended Term of this Addendum;

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

2

--------------------------------------------------------------------------------


 

b)              Director monthly per loan fee, subject to the allowances set
forth in Section 7.1 (“Director User Access Rights”) hereof;

 

c)              Passport monthly per loan fee, subject to the allowances set
forth in Section 6.1 (“Passport Fees and Allowances”);

 

d)              up to *** standard Online LetterWriter letters (“OLLW”), as
measured utilizing industry standard measurement tools, per each *** Principal
Balance Loans per month (the “Allowable OLLW”).  Additional standard OLLW
letters produced above the Allowable OLLW and all ARM OLLW letters will be
billable at the rate of *** each until Client’s portfolio reaches *** Principal
Balance Loans.  Once Client’s portfolio exceeds *** Principal Balance Loans, all
OLLW letters above the Allowable OLLW and all ARM OLLW letters will be billable
at the non-plan rates as set forth in the Fidelity Optional Processing and
Support Services Rates Schedule;

 

e)              up to *** online transactions, as measured utilizing industry
standard measurement tools, per principal balance loan per month (the “Allowable
CICS”).  For example, if Client has a processing portfolio of 10,000 principal
balance loans, the above fees cover up to *** online transactions per month. 
Fidelity shall have the right to bill Client and Client agrees to pay a fee for
the number of transactions over and above the Allowable CICS at the rate of ***
each; provided, however, during the first six (6) months after Client processes
its first loan on the MSP System, Client shall not be charged any fees for
excess CICS transactions;

 

f)                one (1) copy per month of Navigator™;

 

g)             Fidelity RLS Training Fundamentals and access to Fidelity’s
computer based training products (non-classroom) in pre-defined quantities based
on Client’s loan count;

 

h)             the functionality provided by the following enhancements (and any
implementation or installation charges in connection with such enhancements) are
included upon written request by Client:

 

Enhancement
Title/Description

 

IP#(s)

 

 

 

 

 

Monthly Billing

 

778, 947, 1395 & 1639

 

Daily Interest Accrual

 

1443

 

Credit Risk

 

1410

 

Auto Process Stop for PIF Trans

 

1308

 

Additional User Fields USR2-4

 

1336, 1602 & 1700

 

Tax Bureau:

 

 

 

TransAmerica

 

0724, 0941, 1267, 1503, 1607, 1622, 1623, 1624 & 1819

 

Lereta

 

1231

 

CRM

 

1355

 

Fidelity

 

1407

 

First American

 

0935, 1050, 1061 & 1501

 

Prime First – Interest Only Loans ARM

 

1416

 

Interest Only on Fixed Rate Loans

 

1830

 

Salomon Brothers Portfolio Analysis Tape

 

1298

 

ELOCS

 

1423

 

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

3

--------------------------------------------------------------------------------


 

i)                tape rental for in-house backup;

 

j)                Dexport charges; and

 

k)            extended system availability (bronze plan) with read only access
to a limited number of screens and/or modules (currently ISA0, ISA1, ISA2, ISH5,
LSCH, NC04, NC07, PAY1, PAY2, PAY3, PAY4, P190, P309, VRKB, VRU1, VRU4, and
VRU5) for the times specified below, subject to the terms of the SLA:

 

i)                Monday through Friday:  8:00 p.m. PT (11:00 p.m. ET) until
5:00 a.m. PT (8:00 a.m. ET) the following morning;

ii)   Saturday:  3:00 p.m. PT (6:00 p.m. ET) until 3:00 a.m. PT (6:00 a.m. ET)
Sunday morning; and

iii)  Sunday:  9:00 a.m. PT (12:00 p.m. ET) until 5:00 a.m. PT (8:00 a.m. ET)
Monday morning.

 

Extended access to any screens and/or modules and the available hours set forth
above are subject to change from time to time at Fidelity’s sole discretion.

 

l)                Loans which have been paid-in-full, foreclosed, or transferred
to a non-affiliated company, and are therefore inactive zero balance loans up to
the Minimum Monthly Principal Balance Loans Billing Volume Requirement set forth
above.  Inactive zero balance loans above the number included in the Basic
Processing Charges will be billed to Client at the rate of *** pre loan until
Client’s portfolio reaches *** Principal Balance Loans.  Once Client’s

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

4

--------------------------------------------------------------------------------


 

portfolio exceeds *** Principal Balance Loans, all inactive zero balance loans
above the number included in the Basic Processing Charges will be billed to
Client in accordance with the rates set forth in the Fidelity Optional
Processing and Support Service Rates Schedule.  This charge is to cover regular
daily (five (5) days per week), monthly and normal year-end processing, but does
not include the inactive loan fees for Passport.

 

m)          If Client elects to use FTP protocol for daily output reports to be
delivered through Fidelity’s InterChange product and executes a Fidelity
InterChange agreement in form and substance acceptable to Fidelity, Client will
receive up to *** files per month.  Electronic data interchange transmissions in
excess of *** files per month will be billed in accordance with the Fidelity
Optional Processing and Support Services Rates Schedule; provided, however,
electronic data interchange translated transmissions to or from a government
sponsored entity, regulatory agency or insurance carrier (to the extent such
insurance carrier is a business partner with Fidelity) will be provided at no
additional cost to Client.

 

n)             When generally made available to Fidelity’s other clients, Client
will be provided access to Fidelity’s new collection workstation, subject to
payment by Client of any applicable implementation fees.

 

3.3        Adjustments of Basic Processing Charges and Minimum Billing and
Processing Requirements. The Basic Processing Charges, Minimum Monthly Principal
Balance Loan Billing Volume Requirement and Minimum Monthly Principal Balance
Loan Processing Volume Requirement set forth in Section 3.1 above shall remain
in effect for the first year of the Original Term.  In the event the Addendum 1
Effective Date is other than January 1, for price adjustment purposes only, the
first year of the term shall be deemed to be the period from the commencement of
the term through and including the immediately succeeding December 31.  During
the second and subsequent years of the Original Term, Fidelity reserves the
right upon thirty (30) days written notice to Client, to adjust the Basic
Processing Charges, Minimum Monthly Principal Balance Loan Billing Volume
Requirement and Minimum Monthly Principal Balance Loan Processing Volume
Requirement.  Such adjustment to the Basic Processing Charges shall not exceed
the percent increase in the CPI-U Index between the annual averages of the most
recently published twelve (12) month period and the immediately preceding twelve
(12) month period, provided, however, in no event shall the percentage increase
be less than ***.  For purposes of forecasting, documentation preparation, and
advance notification requirements, the “most recently published” period shall be
deemed to be the latest available published period at the time Fidelity begins
its price adjustment process for the upcoming year.  In no event shall the
Minimum Monthly Principal Balance Loan Billing Volume Requirement or Minimum
Monthly Principal Balance Loan Processing Volume Requirement be adjusted below
the levels set forth above.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

5

--------------------------------------------------------------------------------


 

4.                    INPUT/OUTPUT SERVICES

 

4.1        Input.  Client shall perform the data entry requirements from items
of original entry (which items remain in the possession of Client). Client shall
create the input data and Client and/or Client’s agent will transmit the input
data required by each System, as defined in the Documentation, to Fidelity’s
computer facilities in Jacksonville via a mutually agreed upon method of data
transmission. Input data is to be received by Fidelity each business day, or
other processing frequency as required, at 8:00 p.m. PT (11:00 p.m. ET).  Client
shall be responsible for verification of the data transmitted and for the
release of the data to Fidelity for processing.

 

4.2        Output.  Fidelity will process the data using the Software and will
have the output available to allow the Client to begin to print the output data
at Client’s location at a mutually agreed upon time. Fidelity will use its
commercially reasonable efforts to complete the processing and transmission of
Client’s data on schedule, provided Client has transmitted and released its
input in accordance with Section 4.1 (“Input”) of this Addendum.

 

4.3        Rejected Transactions and System Balancing.  Client shall correct and
resubmit all transactions rejected by the Software and Client shall be
responsible for reconciling and adjusting differences in batch control totals
which result from rejected transactions and/or erroneous control totals. Client
is responsible for the system balancing on a daily basis.

 

4.4        Reasonable Care.  Client agrees to exercise reasonable care in the
use of each service. “Reasonable care” includes, but is not limited to,
scheduling certain reports and producing large volumes of output data only on
selected days. Certain reports identified in the Documentation have been blocked
in the Software from being produced during peak cycles.   For example,
restrictions may be placed on certain reports and large volume output during
month end, mid-month and year end processing cycles.

 


5.                    ONLINE SERVICES

 

For a complete description of the On-line Services provided by Fidelity, and
their availability, reference is made to the SLA attached to the Master
Agreement.

 


6.                    PASSPORT

 

6.1        Passport Fees and Allowances.  In exchange for the payment of the
Basic Processing Charges, Client shall be entitled to access to Passport, a
specific allowance of CPU usage time per principal balance loan as set forth in
the table in Section 6.1.5 below, storage of a rolling thirteen (13) months of
Time Series Information and access to Scorecard Phase II.

 

6.1.1 Inactive Loan Fee.  Client shall pay Fidelity a monthly inactive loan fee
as set forth in the table below for each inactive or zero balance loan available
to Passport.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

6

--------------------------------------------------------------------------------


 

6.1.2 Available Files.  Fidelity shall make the Regular File and the Month-end
File available in Passport.  CPU usage against the Regular File shall be tracked
independently from the CPU usage against the Month-end File.

 

a)     Client’s monthly CPU usage against the Month-end File shall be counted
after Client’s monthly CPU usage allowance and Client shall pay a Regular File
Excess Usage Fee at Fidelity’s then current rates for excess usage.

 

b)     Client’s monthly CPU usage against the Month-end File shall be counted
after Client’s monthly Regular File CPU usage in calculating Client’s total CPU
usage against both files for purposes of determining if Client’s total monthly
CPU usage has exceeded the allowable amount.  Client shall pay a Month-end File
Excess Usage Fee at Fidelity’s then current rates for excess usage for any CPU
usage against the Month-end File which, when combined with Client’s CPU usage
against the Regular File, results in total CPU usage in excess of the allowable
amount.

 

6.1.3 Excess Storage Fees.  Based upon Client’s principal balance loan volume,
Client shall pay to Fidelity an excess storage fee as set forth in the table
below for each month of retention of Time Series Information in excess of the
allowable number of months.

 

6.1.4 CPU Usage.

 

a)              Client’s monthly CPU usage against the Regular File shall be
counted first towards Client’s monthly CPU usage allowance and Client shall pay
a Regular File Excess Usage Fee as set forth in Section 6.1.5 for any CPU usage
against the Regular File which results in CPU usage in excess of the allowable
amount.

 

b)              Client’s monthly CPU usage against the Month-end File shall be
counted after Client’s monthly Regular File CPU usage in calculating Client’s
total CPU usage against both files for purposes of determining if Client’s total
monthly CPU usage has exceeded the allowable amount.  Client shall pay a
Month-end File Excess Usage Fee as set forth in Section 6.1.5 for any CPU usage
against the Month-end File which when combined with Client’s CPU usage against
the Regular File, results in total CPU usage in excess of the allowable amount.

 

c)              CPU usage allowances are subject to adjustment by Fidelity from
time to time based upon improvements in CPU performance in order to maintain the
same relative CPU usage allowance.  For example, if Fidelity upgrades the CPU or
otherwise improves the CPU processing speed, then the CPU usage allowance
described herein may be proportionately adjusted downward to reflect such

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

7

--------------------------------------------------------------------------------


 

improvement.  Fidelity will provide written notice to Client of any adjustments
to the CPU usage allowance.

 

6.1.5  Additional Monthly Allowances and Fees. 

 

CPU Usage Allowance (allowable seconds per loan)

 

***

 

Excess Usage Fees – Regular (per CPU second)

 

***

 

Excess Storage Fees (per principal balance loan per additional month of Time
Series data over 13 months)

 

***

 

Inactive Loans

 

***

 

 

7.  DIRECTOR

 

7.1        Director User Access Rights.  The Basic Processing Charges include
the right of access to Director.  The Basic Processing Charges entitle Client to
an initial allocation of twenty (20) Director User Access Rights and thereafter
one (1) full usage standard Director User Access Right per five hundred (500)
Principal Balance Loans.  In the event Client requires more User Access Rights
than the allowance set forth above, Client may request such additional User
Access Rights subject to the payment of the then current additional fees. 
Client is authorized to utilize the Director User Access Rights only at the
following location(s):                           .

 

7.2        Access Verification Rights.  Client agrees to permit representatives
of Fidelity or its licensors to inspect, during Client’s normal business hours,
any Authorized Location(s) or any other locations under the control of Client
for which Fidelity or its licensors have reasonable cause to believe Director or
any third party component of Director is being accessed or used.  Upon request,
Client shall provide written certification to Fidelity of the number of User
Access Rights at each Authorized Location or other location where Director is
used or otherwise accessed or used by Client.  Client also acknowledges and
agrees that Fidelity may be obligated under its agreements with third party
software licensors, for software components which are part of or associated with
the use of Director, to allow such licensors the right to audit Fidelity’s
records for access and distribution verification.  Such records may include, but
not be limited to, the names, addresses, contact names and phone numbers of the
Fidelity’s clients who have User Access Rights to Director.  Client consents to
Fidelity’s compliance with such obligations and agrees to cooperate with
Fidelity or its licensors regarding such audit efforts.

 

7.3        Access Violations.  Client is authorized to access Director only in
the manner of use for which User Access Rights have been authorized hereunder. 
If it is determined that Client is accessing Director at locations other than
Authorized Locations, Fidelity may, in accordance with the termination
provisions of the Agreement, and at Fidelity’s sole option, terminate this
Addendum, terminate any and all User Access Rights that have been authorized
under this

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

8

--------------------------------------------------------------------------------


 

Addendum in addition to any unauthorized access, or require Client to execute a
modification agreement for such additional User Access Rights.

 

8.                    TRANSMISSION SERVICE & TERMINAL EQUIPMENT

 

8.1        Transmission Service.  Client will pay all costs for
installation/deinstallation and for the data transmission service between
Client’s service center and Fidelity’s site. Fidelity shall specify and order
the type of transmission service required and will bill Client for those
transmission services in accordance with the fees set forth in the Fidelity
Optional Processing and Support Service Rates schedule, a copy of which has been
delivered to Client.  In the event Client relocates its service center, Client
shall be responsible for the cost of deinstallation at Client’s old site and for
reinstallation of such transmission service at Client’s new site. Should Client
desire to terminate the data transmission service, Client shall give Fidelity
not less than ninety (90) days prior written notice. Client shall be responsible
for any deconversion costs of such transmission service at the time of
termination of such service.

 

8.2        Communication Devices.  The communication devices (satellite,
terrestrial, or frame relay) shall be specified and ordered by Fidelity. Such
devices will be leased in Fidelity’s name or owned by Fidelity. Fidelity, in
turn, will bill Client for such devices located in Client’s office(s). Should
Client desire to terminate the communication devices, Client shall give Fidelity
not less than ninety (90) days prior written notice.

 

8.3        Terminal and Printing Equipment.  Fidelity will specify the type of
terminal and printing equipment to be used by Client. Client may use its most
cost effective or efficient method for acquiring the equipment specified by
Fidelity.  At Client’s option, Fidelity, as an OEM dealer, may sell or lease the
terminal and printing equipment to Client. In such case, Fidelity and Client
will execute the applicable agreement for either the purchase or lease of such
equipment.

 

8.4        Hardware and Software Requirements for Navigator™.  Client’s ability
to access Navigator™ is contingent upon the use of certain hardware and
software.  Fidelity will specify the type of hardware and software required for
Client’s use of Navigator™. Client may use its most cost effective or efficient
method for acquiring the equipment specified by Fidelity.  Fidelity, as an OEM
dealer, may sell or lease the hardware or software to Client. In such case,
Fidelity and Client will execute the applicable agreement for either the
purchase or lease of such hardware or software.  Client shall have the sole
responsibility for adequate protection and back-up of its data used in
connection with Navigator™, including but not limited to utilization of the
appropriate virus detection software upon receipt of the initial release and
each monthly update of Navigator™ prior to use.

 

8.5        Transmission Problems. Fidelity shall use commercially reasonable
efforts in isolating data transmission problems and obtaining service from the
terminal hardware vendors and/or communication carriers.   In situations where
data transmission is rendered impossible by virtue

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

9

--------------------------------------------------------------------------------


 

of equipment failure at Fidelity’s site, Fidelity agrees to provide such data,
via a medium to be agreed to between Fidelity and Client, at its expense.  In
the event the inability to transmit is caused by a failure of the communication
carrier, the cost to provide such data will be borne equally by Fidelity and
Client.  In the event of equipment failure at Client’s site, Client shall pay
all costs associated with such data transfer.

 

9.       STANDARD ENHANCEMENTS

 

Fidelity may, using commercially reasonable efforts and based on changes to
government regulations, tax laws, mortgage industry and mortgage agencies’
needs, as well as other reasons which Fidelity may deem necessary, issue
standard enhancements to the MSP System.  Unless otherwise specified in the
applicable Addenda or SOW, such standard enhancements are included as part of
the fees set forth herein.

 

10.    SECURITY

 

The MSP System provides Client with built-in security through initial access and
through submenus. Client is responsible for the initial setup of security levels
and security codes as well as for the ongoing maintenance of security codes and
security levels within the MSP System. Client agrees at the time this Addendum
is executed to identify in writing to Fidelity the person who is responsible for
the initiation and maintenance of the security controls within the MSP System.

 

11.    PROCESSING REMEDIES

 

11.1      REPROCESSING DATA.  FIDELITY’S SOLE OBLIGATION IN THE EVENT OF
NEGLIGENCE OR ERROR BY FIDELITY IN THE PERFORMANCE OR NON-PERFORMANCE OF ITS
DUTIES HEREUNDER SHALL BE LIMITED TO REPROCESSING THE DATA FOR CLIENT.
FIDELITY’S OBLIGATION HEREIN IS CONTINGENT UPON CLIENT NOTIFYING FIDELITY WITHIN
TWO (2) BUSINESS DAYS OR TWO (2) PROCESSING CYCLES AFTER THE RECEIPT OF
ERRONEOUS DATA.

 

11.2      NAVIGATORTM.  TO THE EXTENT CLIENT RECEIVES NAVIGATOR™ UNDER THIS
AGREEMENT, FIDELITY’S SOLE OBLIGATION IN THE EVENT OF NEGLIGENCE OR ERROR BY
FIDELITY IN THE PERFORMANCE OR NON-PERFORMANCE OF ITS DUTIES WITH RESPECT TO
NAVIGATOR™ SHALL BE LIMITED TO REPLACING NAVIGATOR™ FOR THE REMAINING TERM OF
THE MSP ADDENDUM.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED—REDACTED COPY

CONFIDENTIAL TREATMENT REQUESTED:  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED IS OMITTED AND NOTED WITH “***.”  AN UNREDACTED VERSION OF
THIS

DOCUMENT HAS BEEN SUBMITTED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION.

 

[g110621ki03i002.gif]

 

ADDENDUM 2

TO

MASTER AGREEMENT NO. 264-05M

BETWEEN

FIDELITY INFORMATION SERVICES, INC.

AND

AMERICAN MORTGAGE NETWORK, INC.

FOR

CPI LASERCHECK SYSTEM

 

This Addendum 2 (“Addendum”) is entered into as of May 10, 2005 (“Addendum 2
Effective Date”), by and between Fidelity Information Services, Inc.
(“Fidelity”) and American Mortgage Network, Inc. (“Client”).

 

1.                    DEFINITIONS.

 

1.1        The definitions set forth in the Agreement or any addendum or exhibit
thereto, are incorporated herein by this reference as if fully stated herein.

 

1.2        “CPI LaserCheck Software” means the Version of the software existing
on the Effective Date of this Addendum which has been developed and is owned
solely by Fidelity and has been incorporated into the CPI LaserCheck System

 

1.3        “CPI LaserCheck System” means the CPI LaserCheck Software, hardware
unit(s) and any associated software described on any Schedule attached hereto.

 

1.4        “Target Shipping Date” means a date to be determined by Fidelity
which will be within thirty (30) days after the later of the Addendum 2
Effective Date or the date this Addendum is fully executed.

 

2.                    PURCHASE.

 

2.1        Purchase Price.  Fidelity agrees to sell to Client, and Client agrees
to purchase from Fidelity, the hardware components of the CPI LaserCheck
System(s).  Fidelity hereby grants to Client and Client accepts a
nontransferable and non exclusive right to access and use the CPI LaserCheck
Software.  Pricing for the CPI LaserCheck System is set forth on Schedule 1
attached hereto.  Payments shall be made in accordance with the terms of the
Agreement.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

1

--------------------------------------------------------------------------------


 

2.2        Client’s Business Use.  Client represents and warrants that it is
acquiring the CPI LaserCheck System for its own business use and purpose,
without any intention to re-sell or transfer the CPI LaserCheck System to any
third party.

 

2.3        Security Interest.  Fidelity reserves a security interest in the CPI
LaserCheck System and all components, replacements, and proceeds thereof to
secure payment of Client’s obligations to Fidelity.  Such security interest will
be retained and title to the hardware components of the CPI LaserCheck System
will not pass to Client until Client’s payment obligation for the purchase price
is paid in full.  Client agrees that Fidelity will have the right to file
financing statements pursuant to the Uniform Commercial Code or other applicable
law to evidence or perfect such security interest, and Client agrees to join
with Fidelity in executing such financing statements, if requested.

 

3.       TERM.

 

The term of this Addendum shall be from the Addendum 2 Effective Date through
the later of: (a) receipt by Fidelity of the final payment due for the CPI
LaserCheck System; or (b) the date of termination of the software support and
printer maintenance described below; or (c) termination of the access rights
granted herein.

 

4.                    SOFTWARE SUPPORT AND HARDWARE MAINTENANCE.

 

4.1        Software Support. Client shall pay to Fidelity a monthly support fee,
as shown on Schedule 1 attached to this Addendum, for which Fidelity, either
directly or through a subcontractor or agent, shall provide the following:  a)
telephone technical support and problem reporting for CPI LaserCheck Software
between the hours of 8:00 a.m. and 6:00 p.m. Eastern Time (ET) via PowerCell; b)
software maintenance including new Releases of the CPI LaserCheck Software as
they are made available by Fidelity at no additional charge, provided however,
that Fidelity shall only support the most current Release and the immediately
preceding Release.

 

4.2        Hardware Maintenance.  Client shall pay to Fidelity an annual
hardware maintenance fee as shown on Schedule 1 attached to this Addendum, for
which Fidelity, either directly or through a subcontractor or agent, shall
provide printer maintenance.  The annual hardware maintenance fee specifically
excludes replacement of any hardware which cannot be reasonably repaired, is
obsolete where parts are no longer available from the hardware manufacturer or
where the hardware manufacturer no longer provides maintenance support services
for the hardware.  Fidelity or its agent shall make commercially reasonable
efforts to diagnose a reported problem and, if necessary, dispatch a technician
to the Client’s location to resolve such problem. Client shall be responsible
for maintaining any third party hardware and software not provided by Fidelity,
including but not limited to, maintaining licenses and supported versions of the
software, and obtaining and installing the appropriate upgrades,

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

2

--------------------------------------------------------------------------------


 

modifications, enhancements, and releases made available by the third party
software or hardware manufacturer to ensure compatibility with and the
functionality of the CPI LaserCheck System.  Client acknowledges that magnetic
ink character recognition (“MICR”) printers are required to operate the CPI
LaserCheck System and that Fidelity has provided Client with a list of
acceptable MICR printers, current as of the Effective Date of this Addendum. 
Fidelity may update such list from time to time.  Client may request Fidelity to
test other printers for compatibility with the CPI LaserCheck System, but such
testing shall be performed, at Client’s expense, pursuant to a separate SOW and
at Fidelity’s then current rates for time and materials.  Fidelity shall have no
liability or obligation with respect to failure of the CPI LaserCheck System to
function properly if such failure is caused by Client, Client’s environment or
the consumables, such as toner, used by Client.

 

4.3        Termination of Support and Maintenance.  Client may terminate the
software support and/or printer maintenance for the CPI LaserCheck System by
providing thirty (30) days advance written notice to Fidelity.  Fidelity, in
such event, shall not be obligated to refund any support or maintenance fees
paid by Client.  Fidelity may terminate the software support and/or printer
maintenance by providing sixty (60) days advance written notice to Client and
Fidelity shall refund the prorata portion of any prepaid support and/or hardware
maintenance fees.

 

4.4        New Versions.  New or subsequent Versions of the CPI LaserCheck
Software, if any, will be made available only upon payment by Client of a new
user access fee at the then current rates.

 

4.5        Price Adjustments.  Fidelity reserves the right, once annually (or
more frequently if such adjustment relates to the pass through of increases by
Fidelity’s third party vendors) and upon forty five (45) days prior written
notice to Client, to adjust the monthly software support fee and annual printer
maintenance fee.

 

5.                    DELIVERY AND RISK OF LOSS.

 

5.1        Delivery.  The CPI LaserCheck System shall be packed, prepared for
shipment and shipped by Fidelity or its agent, F.O.B. Fidelity’s or agent’s site
on the Target Shipping Date.

 

5.2        Risk of Loss.  Fidelity will bear the risk of loss until the
commencement of loading of the CPI LaserCheck System on the transportation
vehicle.  From that time, all risk of loss shall be borne by Client.  Fidelity
or its agent will arrange for replacement value transit insurance coverage on
the CPI LaserCheck System at Client’s expense from the time the CPI LaserCheck
System is shipped from Fidelity’s or agent’s site until delivery at Client’s
site.  All transportation, insurance and subsequent installation costs, if any,
shall be paid by Client.

 

5.3        Rescheduling.  Client may request a delay or deferral of the Target
Shipping Date of any CPI LaserCheck System, one time only, by providing thirty
(30) days advance written notice to Fidelity of such request.  If such request
is received by Fidelity sixty (60) days or more before the Target Shipping Date,
Client shall pay a rescheduling charge equal to five percent

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

3

--------------------------------------------------------------------------------


 

(5%) of the purchase price of the CPI LaserCheck System so rescheduled. If such
request is received by Fidelity less than sixty (60) days prior to the Target
Shipping Date, Client shall pay a rescheduling charge equal to ten percent (10%)
of the purchase price of the CPI LaserCheck System so rescheduled.

 

5.4        Cancellation.  If Client requests cancellation, in writing, of an
order pursuant to any Schedule 1 to this Addendum prior to the Target Shipping
Date for all or any part of the CPI LaserCheck System, Client will pay to
Fidelity the cancellation charge set forth below for the CPI LaserCheck
System(s) or component(s) so canceled:

 

Days Notice Prior
to Target Shipping Date

 

% of Purchase Price
Due

 

30 or more

 

7.5

%

7 to 29

 

15.0

%

0 to 6

 

30.0

%

 

6.                    INSTALLATION.

 

6.1        Installation.  The CPI LaserCheck System(s) will be deemed to be
successfully installed when it is placed into an operational state in Client’s
facility, but is not necessarily placed into production or “live” use by
Client.  In the event the CPI LaserCheck System fails to function substantially
in accordance with the system documentation following successful installation,
Client will cooperate with Fidelity in determining the reasons for such failure
and the remedial steps that are necessary.  Client will take such actions as may
be reasonably necessary, and Fidelity will perform such warranty and maintenance
obligations as it may have pursuant to this Agreement, to cause the CPI
LaserCheck System to function properly.  In the event the CPI LaserCheck System
cannot be successfully installed or fails to continue to function properly for
twenty (20) consecutive days after successful installation, then either party
hereto may terminate this Agreement with respect to the specific failed CPI
LaserCheck System by providing at least ten (10) days prior written notice to
the other party hereto.  In the event of such termination due to failure to
install or function, provided that such failure is not a result of, or is not
attributable to Client or Client’s equipment, environment or consumables,
Fidelity shall be responsible for the deinstallation, packing and return freight
of the CPI LaserCheck System to Fidelity’s designated facility.  Otherwise,
Client shall be responsible for the deinstallation, packing and return freight
of the applicable CPI LaserCheck System.

 

6.2        Additional Installation Services.  If Client desires on site
installation assistance, Fidelity will make commercially reasonable efforts to
provide a technician at Fidelity’s then published daily rate for such services,
plus any travel and lodging expenses as incurred subject, however, to the
availability of Fidelity personnel.  Installation services can also be performed
by the maintenance vendor on a time and materials basis.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

4

--------------------------------------------------------------------------------


 

7.       LIMITATION OF LIABILITY.

 

7.1        IN THE EVENT FIDELITY SHALL MATERIALLY FAIL TO PERFORM ITS
OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THIS ADDENDUM AS RENDERED IN THE
JUDGMENT AND AWARED BY A COURT OF COMPETENT JURISDICTION, FIDELITY’S LIABILITY
ON ANY CLAIM OR LOSS ARISING OUT OF, OR CONNECTED WITH PRODUCTS OF SERVICES
FURNISHED HEREUNDER, SHALL IN ALL CASES BE LIMITED SOLELY TO CORRECTION OF
NONCONFORMITIES WHICH DO NOT SUBSTANTIALLY CONFORM WITH THE AGREED DESCRIPTION
OF PRODUCTS OR SERVICES.  IF FOR ANY REASON FIDELITY IS UNABLE OR FAILS TO
CORRECT NONCONFORMITIES, FIDELITY’S LIABILITY FOR DAMAGES FOR SUCH FAILURE,
WHETHER IN CONTRACT OR TORT (INCLUDING FIDELITY’S OWN NEGLIGENCE), LAW OR
EQUITY, SHALL NOT EXCEED THE AMOUNTS PAID BY CLIENT FOR THAT PORTION OF THE
PRODUCTS OR SERVICES WHICH FAIL TO CONFORM.  NONWITHSTANDING THE FOREGOING, FOR
PRODUCTS OR SERVICES OR OTHERWISE, FIDELITY’S LIABILITY SHALL BE LIMITED TO THE
ACTUAL DIRECT DAMAGES INCURRED BY CLIENT, PROVIDED THAT IN EACH SUCH INSTANCE,
FIDELITY’S LIABILITY SHALL NOT EXCEED THE LESSER OF I) THE AMOUNT OF THE ACTUAL
DIRECT MONETARY LOSS SUFFERED BY CLIENT OR II) THE AMOUNT PAID TO FIDELITY BY
CLIENT FOR THE PRODUCTS AND SERVICES FOR WHICH THE MATERIAL FAILURE OCCURRED. 
FIDELITY’S AGGREGATE LIABILITY SHALL NOT, IN ANY EVENT, EXCEED THE TOTAL FEES
PAID BY CLIENT TO FIDELITY UNDER THIS ADDENDUM.

 

7.2         FIDELITY SHALL NOT BE RESPONSIBLE FOR ANY DAMAGES OR EXPENSES
RESULTING FROM THE MODIFICATION, ALTERATION OR THE UNAUTHORIZED USE BY CLIENT,
OF THE CPI LASERCHECK SOFTWARE OR CPI LASERCHECK SYSTEMS, OR FROM THE UNINTENDED
AND UNFORESEEN RESULTS OBTAINED BY CLIENT RESULTING FROM SUCH USE.

 

7.3         EVEN TO THE EXTENT CLIENT’S EXCLUSIVE REMEDIES FAIL OF THEIR
ESSENTIAL PURPOSES, WHETHER OR NOT FIDELITY HAS BEEN ADVISED IN ADVANCE THAT
SUCH DAMAGES MAY BE INCURRED, IN NO EVENT WILL FIDELITY BE LIABLE FOR ANY
INDIRECT, SPECIAL, CONSEQUENTIAL OR THIRD PARTY DAMAGES OF ANY KIND INCLUDING,
BUT NOT LIMITED TO LOST PROFITS, LOSS OF GOODWILL OR BUSINESS INTERRUPTION,
ARISING OUT OF THIS ADDENDUM OR THE USE OF ANY EQUIPMENT, SOFTWARE,
DOCUMENTATION OF SERVICES PROVIDED UNDER THIS ADDENDUM.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED-REDACTED COPY

 

CONFIDENTIAL TREATMENT REQUESTED:  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND NOTED WITH “***.” AN UNREDACTED VERSION OF
THIS DOCUMENT HAS BEEN SUBMITTED SEPARATELY TO THE SECURITES AND EXCHANGE
COMMISSION.

 

CPI LASERCHECK SYSTEM

Schedule 1

 

SCHEDULE 1
TO
ADDENDUM 2
CPI LASERCHECK SYSTEM

 

To Agreement No.: 264-05M
Schedule No.: 01

 

ý Initial Issue

o Subsequent Issue

o Replacement Issue (amends Schedule No. :         )

 

Schedule Effective Date: May 10, 2005

 

PURPOSE OF ISSUANCE:  To document Client’s Order for the following CPI
LaserCheck hardware and software.

 

For this Schedule 1, Client hereby elects to:

o

Lease Equipment

ý

Purchase Equipment

 

 

 

 

 

 

 

 

 

Monthly

 

Annual

 

 

 

 

 

Purchase

 

Extended

 

Maintenance

 

Hardware

 

Description

 

Qty

 

Price Each

 

Price

 

and Support

 

Maintenance

 

 

 

 

 

 

 

 

 

 

 

 

 

A. PC HARDWARE

 

 

 

 

 

 

 

 

 

 

 

CPI LaserCheck PC (See F.1 below for configuration)*

 

1

 

 

 

 

 

 

 

 

 

S5500 15inch 2T Monitor US

 

1

 

 

 

 

 

 

 

 

 

Zip 250Mb ATAPI Int Drive

 

1

 

 

 

 

 

 

 

 

 

Zip 250Mb single for PC

 

1

 

 

 

 

 

 

 

 

 

PC Anywhere v11.0

 

1

 

 

 

 

 

 

 

 

 

Intl USR Fax modem 56K PCI v92

 

1

 

 

 

 

 

 

 

 

 

6 socket SurgeMaster w / 4ft cord

 

1

 

 

 

 

 

 

 

 

 

Total PC Configuration

 

7

 

 

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

B. CPI LASERCHECK SYSTEM SOFTWARE

 

 

 

 

 

 

 

 

 

 

 

CPI LaserCheck Application Software Version 2.2 (CPS)

 

1

 

 

 

 

 

***

 

 

 

IP 795

 

1

 

 

 

 

 

 

 

 

 

IP 1347 Disbursement Check Voucher Option

 

1

 

 

 

 

 

 

 

 

 

Total CPI LaserCheck System Software

 

3

 

 

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

C. PRINTER HARDWARE

 

 

 

 

 

 

 

 

 

 

 

Kyocera MICR Laser Printer (FS-3718 - 18PPM)

 

1

 

 

 

 

 

 

 

***

 

500 Sheet Feeder with Path Adapter

 

1

 

 

 

 

 

 

 

***

 

Parallel Printer Cable

 

1

 

 

 

 

 

 

 

 

 

MICR toner cartridge

 

1

 

 

 

 

 

 

 

 

 

Total Printer Hardware

 

4

 

 

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

D. OPTIONAL EQUIPMENT & SERVICES

 

 

 

 

 

 

 

 

 

 

 

Cartridge for Signature/Logo (SC-2)

 

1

 

 

 

 

 

 

 

 

 

Digitizing fee for company logo

 

1

 

 

 

 

 

 

 

 

 

Digitizing fee for each signature

 

1

 

 

 

 

 

 

 

 

 

Total Optional Equipment & Services

 

3

 

 

 

 

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

17

 

 

 

***

**

***

 

***

 

 

--------------------------------------------------------------------------------

*    A loaner PC will be provided to Client at no charge until version CPI
LaserCheck 3.0 is released, at which time, the new version of CPI LaserCheck
will be loaded on a PC of like size and configuration as detailed above and
shipped to Client at no extra charge.  Client, at its expense,  will ship the
loaner PC back to Fidelity once new PC is installed.

 

*** Confidential material redacted and submitted separately to the Commission

 

1

--------------------------------------------------------------------------------


 

**  Hardware and Software Purchase Price is included in the Conversion Statement
of Work.

 

E.  OTHER TERMS AND CONDITIONS

 

E.1    PC Configuration is as follows:  CPI LaserCheck Workstation EVO D530 CMT
P4/2.6Ghz,  512Mb, 80Gb CDRW WXPP

 

E.2   Depending upon the configuration of Client’s CPI LaserCheck System,
connectivity to Fidelity through Client’s EDI connection may result in
additional charges.  Such charges are set forth in the then current Optional
Processing and Support Services Rates schedule.  A copy of the current schedule
is attached hereto for reference.

 

E.3   Purchase Price does not include installation, tax, insurance or shipping.

 

E.4   Installation is charged at an hourly rate of ***, with a 1.5 day minimum,
plus travel, lodging and out-of-pocket expenses.

 

E.5    The required IP 795 and any optional IPs for the Fidelity LaserCheck
System are governed by the terms and conditions of the Master Agreement executed
between Client and Fidelity.

 

E.6    An annual maintenance contract for the printer(s) set forth in Section C.
above, shall be required following the initial one (1) year warranty period. 
On-site maintenance and support shall be provided by Fidelity’s agent, which
Client may request through Fidelity’s PowerCell.

 

E.7    Target Ship Date is estimated to be approximately thirty (30) days after
Fidelity’s receipt of this executed Schedule 1.

 

E.8    Pricing included in this Schedule 1 are valid for sixty (60) days from
the Schedule Effective Date.

 

 

This Schedule 1 is incorporated into and made a part of Addendum 2 to Master
Agreement #264-05M between Fidelity and Client.

 

IN WITNESS WHEREOF, the parties to the aforementioned Agreement hereby execute
this Schedule 1.

 

AMERICAN MORTGAGE NETWORK, INC.

 

FIDELITY INFORMATION SERVICES, INC.

 

 

 

By.

 

By.

 

 

 

 

 

Signature

Date

 

Signature

Date

 

 

 

 

 

 

 

 

Printed or Typed Name

 

Printed or Typed Name

 

 

 

As its

 

Title

 

Title

“Client”

 

“Fidelity”

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

 

2

--------------------------------------------------------------------------------